Exhibit 10.2

 

 

__________________________________________________________________________

 

ABL CREDIT AGREEMENT

 

Dated as of May 7, 2019

 

__________________________________________________________________________

 

 

U.S. WELL SERVICES, LLC,

as the Borrower,

 

the GUARANTORS party hereto from time to time,

 

and

 

U.S. WELL SERVICES, INC.,

as Parent,

 

__________________________________________________________________________

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

THE OTHER LENDERS PARTY HERETO

 

and

 

BANK OF AMERICA, N.A.,

as Sole Lead Arranger and Sole Bookrunner

__________________________________________________________________________

 

113353934_18

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

Article I

DEFINITIONS AND ACCOUNTING TERMS1

 

 

1.01

Defined Terms1

 

 

1.02

Other Interpretive Provisions36

 

 

1.03

Accounting Terms37

 

 

1.04

Rounding38

 

 

1.05

Times of Day38

 

 

1.06

Letter of Credit Amounts38

 

 

1.07

Currency Equivalents Generally38

 

 

1.08

Uniform Commercial Code39

 

 

1.09

LIBOR Amendment39

 

Article II

THE COMMITMENTS AND CREDIT EXTENSIONS40

 

 

2.01

The Loans40

 

 

2.02

Borrowings, Conversions and Continuations of Loans40

 

 

2.03

Letters of Credit42

 

 

2.04

Swing Line Loans51

 

 

2.05

Prepayments54

 

 

2.06

Termination or Reduction of Commitments54

 

 

2.07

Repayment of Loans55

 

 

2.08

Interest55

 

 

2.09

Fees56

 

 

2.10

Computation of Interest and Fees57

 

 

2.11

Evidence of Debt57

 

 

2.12

Payments Generally; Administrative Agent’s Clawback57

 

 

2.13

Sharing of Payments by Lenders59

 

 

2.14

Increase in Commitments60

 

 

2.15

Cash Collateral62

 

 

2.16

Defaulting Lenders63

 

 

2.17

Protective Advances64

 

 

2.18

Overadvances64

 

Article III

TAXES, YIELD PROTECTION AND ILLEGALITY64

 

 

3.01

Taxes64

 

i

--------------------------------------------------------------------------------

TABLE OF CONENTS
(continued)

Page

 

3.02

Illegality68

 

 

3.03

Inability to Determine Rates69

 

 

3.04

Increased Costs; Capital Adequacy69

 

 

3.05

Compensation for Losses71

 

 

3.06

Mitigation Obligations; Replacement of Lenders72

 

 

3.07

Survival72

 

Article IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS72

 

 

4.01

Conditions of Initial Credit Extension72

 

 

4.02

Conditions to all Credit Extensions75

 

 

4.03

Post-Closing Date Conditions76

 

Article V

REPRESENTATIONS AND WARRANTIES76

 

 

5.01

Existence, Qualification and Power76

 

 

5.02

Authorization; No Contravention76

 

 

5.03

Governmental Authorization; Other Consents77

 

 

5.04

Binding Effect77

 

 

5.05

Financial Statements; No Material Adverse Effect77

 

 

5.06

Litigation78

 

 

5.07

No Default78

 

 

5.08

Ownership of Property; Liens; Investments78

 

 

5.09

Environmental Compliance78

 

 

5.10

Insurance79

 

 

5.11

Taxes79

 

 

5.12

ERISA Compliance79

 

 

5.13

Subsidiaries; Equity Interests; Loan Parties80

 

 

5.14

Margin Regulations; Investment Company Act80

 

 

5.15

Disclosure81

 

 

5.16

Compliance with Laws81

 

 

5.17

Intellectual Property; Licenses, Etc81

 

 

5.18

Solvency81

 

 

5.19

Casualty, Etc82

 

 

5.20

Labor Matters82

 

ii

--------------------------------------------------------------------------------

TABLE OF CONENTS
(continued)

Page

 

5.21

Collateral Documents82

 

 

5.22

Sanctions Concerns82

 

 

5.23

EEA Financial Institutions82

 

Article VI

AFFIRMATIVE COVENANTS82

 

 

6.01

Financial Statements; Borrowing Base Certificate82

 

 

6.02

Certificates; Other Information84

 

 

6.03

Notices86

 

 

6.04

Payment of Obligations87

 

 

6.05

Preservation of Existence, Etc87

 

 

6.06

Maintenance of Properties87

 

 

6.07

Maintenance of Insurance87

 

 

6.08

Compliance with Laws88

 

 

6.09

Books and Records88

 

 

6.10

Inspection Rights88

 

 

6.11

Use of Proceeds89

 

 

6.12

Covenant to Guarantee Obligations and Give Security89

 

 

6.13

Compliance with Environmental Laws91

 

 

6.14

Preparation of Environmental Reports92

 

 

6.15

Further Assurances92

 

 

6.16

Compliance with Terms of Leaseholds92

 

 

6.17

Material Contracts93

 

 

6.18

Administration of Deposit Accounts93

 

 

6.19

Designation and Conversion of Restricted and Unrestricted Subsidiaries;
Covenants With Respect to Unrestricted Subsidiaries93

 

Article VII

NEGATIVE COVENANTS94

 

 

7.01

Liens95

 

 

7.02

Indebtedness97

 

 

7.03

Investments99

 

 

7.04

Fundamental Changes100

 

 

7.05

Dispositions101

 

 

7.06

Restricted Payments102

 

iii

--------------------------------------------------------------------------------

TABLE OF CONENTS
(continued)

Page

 

7.07

Change in Nature of Business103

 

 

7.08

Transactions with Affiliates103

 

 

7.09

Burdensome Agreements103

 

 

7.10

Use of Proceeds104

 

 

7.11

Consolidated Fixed Charge Coverage Ratio104

 

 

7.12

Amendments of Organization Documents104

 

 

7.13

Accounting Changes104

 

 

7.14

Prepayments, Etc. of Indebtedness104

 

 

7.15

Amendment, Etc of Indebtedness104

 

 

7.16

Sanctions104

 

Article VIII

EVENTS OF DEFAULT AND REMEDIES105

 

 

8.01

Events of Default105

 

 

8.02

Remedies upon Event of Default107

 

 

8.03

Application of Funds108

 

Article IX

ADMINISTRATIVE AGENT109

 

 

9.01

Appointment and Authority109

 

 

9.02

Rights as a Lender109

 

 

9.03

Exculpatory Provisions110

 

 

9.04

Reliance by Administrative Agent111

 

 

9.05

Delegation of Duties111

 

 

9.06

Resignation of Administrative Agent112

 

 

9.07

Non-Reliance on Administrative Agent and Other Lenders113

 

 

9.08

No Other Duties, Etc113

 

 

9.09

Administrative Agent May File Proofs of Claim; Credit Bidding113

 

 

9.10

Collateral and Guaranty Matters115

 

 

9.11

Secured Cash Management Agreements and Secured Hedge Agreements116

 

 

9.12

Certain ERISA Matters116

 

Article X

MISCELLANEOUS117

 

 

10.01

Amendments, Etc117

 

 

10.02

Notices; Effectiveness; Electronic Communications119

 

 

10.03

No Waiver; Cumulative Remedies; Enforcement121

 

iv

--------------------------------------------------------------------------------

TABLE OF CONENTS
(continued)

Page

 

10.04

Expenses; Indemnity; Damage Waiver122

 

 

10.05

Payments Set Aside124

 

 

10.06

Successors and Assigns124

 

 

10.07

Treatment of Certain Information; Confidentiality129

 

 

10.08

Right of Setoff130

 

 

10.09

Interest Rate Limitation130

 

 

10.10

Counterparts; Integration; Effectiveness131

 

 

10.11

Survival of Representations and Warranties131

 

 

10.12

Severability131

 

 

10.13

Replacement of Lenders131

 

 

10.14

Governing Law; Jurisdiction; Etc132

 

 

10.15

Waiver of Jury Trial133

 

 

10.16

No Advisory or Fiduciary Responsibility134

 

 

10.17

Electronic Execution of Assignments and Certain Other Documents134

 

 

10.18

USA PATRIOT Act135

 

 

10.19

Keepwell135

 

 

10.20

Credit Inquiries135

 

 

10.21

Performance of the Borrower’s Obligations135

 

 

10.22

Waivers by the Borrower135

 

 

10.23

ENTIRE AGREEMENT136

 

 

10.24

Acknowledgement and Consent to Bail-In of EEA Financial Institutions136

 

 

10.25

Intercreditor Agreement137

 

 

v

--------------------------------------------------------------------------------

 

 

SCHEDULES

 

1.01(a)

Commitments and Applicable Percentages

1.01(c)

Eligible Accounts

5.13

Subsidiaries and Other Equity Investments; Loan Parties

6.12

Guarantors

6.18

Deposit Accounts

7.01

Existing Liens

7.02

Existing Indebtedness

7.03

Investments

8.02(h)

Certain Litigation

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

EXHIBITS

 

Form of

A

Revolving Credit Loan Notice

B

Swing Line Loan Notice

C

Note

D

Compliance Certificate

E

Assignment and Assumption

F

Notice of Loan Prepayment

G

Secured Party Designation Notice

H

Letter of Credit Report

I-1 –I-4

U.S. Tax Compliance Certificates

J

Borrowing Base Certificate

 

 

6

--------------------------------------------------------------------------------

 

ABL CREDIT AGREEMENT

This ABL CREDIT AGREEMENT (“Agreement”) is entered into as of May 7, 2019 among
U.S. Well Services, LLC, a Delaware limited liability company (the “Borrower”),
each Guarantor from time to time party hereto, U.S. Well Services, Inc., a
Delaware corporation (“Parent”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, a Swing Line Lender and an L/C Issuer.

PRELIMINARY STATEMENTS:

The Borrower has requested that the Lenders provide a revolving credit facility
in the initial amount of $75,000,000, and the Lenders have agreed to lend, and
the L/C Issuers have agreed to issue letters of credit, in each case on the
terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article I
DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms

.  As used in this Agreement, the following terms shall have the meanings set
forth below:

“ABL Priority Collateral” has the meaning given such term in the Intercreditor
Agreement (it being understood and agreed that any time the Term Loan Credit
Agreement is not in effect, the term “ABL Priority Collateral” shall mean all
Collateral).

“Account” has the same meaning as defined in the UCC, including all rights to
payment for goods sold or leased, or for services rendered.

“Account Debtor” means a Person obligated under an Account, Chattel Paper or
General Intangible.

“Acquisition” means the acquisition, directly or indirectly, by any Person of
(a) at least a majority of the Equity Interests of another Person, (b) all or
substantially all of the assets of another Person or (c) all or substantially
all of a line of business or division of another Person, in each case (i)
whether or not involving a merger or a consolidation with such other Person and
(ii) whether in one transaction or a series of related transactions.

“Acquisition Consideration” means, in connection with any Acquisition, the total
cash and noncash consideration (including the fair market value of all Equity
Interests issued or transferred to the sellers thereof, all indemnities,
earnouts and other contingent payment obligations to, and the aggregate amounts
paid or to be paid under noncompete, consulting and other affiliated agreements
with, the sellers thereof, all write-downs of property and reserves for
liabilities with respect thereto and all assumptions of debt, liabilities and
other obligations in connection therewith) paid by or on behalf of the Borrower
and its Subsidiaries for such Acquisition.

 

--------------------------------------------------------------------------------

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.  As of the
Closing Date, the Aggregate Commitments are $75,000,000.

“Agreement” means this ABL Credit Agreement.

“Anti-Terrorism Law” means any law relating to terrorism or money laundering,
including the Patriot Act.

“Applicable Fee Rate” means, at any time, a per annum rate equal to (a) 0.375%
if average daily Revolving Credit Usage was less than 50% of the Aggregate
Commitments during the previous calendar quarter, or (b) 0.250% if average daily
Revolving Credit Usage was greater than 50% of the Aggregate Commitments during
such quarter.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16.  If the commitment of each Lender to make Loans and
the obligation of each L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Commitments have expired, then
the Applicable Percentage of each Lender in respect of the Aggregate Commitments
shall be determined based on the Applicable Percentage of such Lender in respect
of the Aggregate Commitments most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 1.01(a) or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Rate” means (i) from the Closing Date to August 3, 2019, 0.75% per
annum for Base Rate Loans and 1.75% per annum for LIBOR Loans and Letter of
Credit Fees and (ii) thereafter, the applicable percentage per annum set forth
below for each fiscal quarter (each an “Applicable Quarter”) determined by
reference to the average daily Availability as a percentage of the Borrowing
Base during the fiscal quarter immediately preceding such Applicable Quarter (as
to each Applicable Quarter, the “Reference Quarter”) as determined by the
Administrative Agent based on the Borrowing Base Certificates delivered by the
Borrower to the Administrative Agent:



- 2 -

--------------------------------------------------------------------------------

 

Applicable Rate

Pricing Level

Average Daily Availability as a Percentage of the Borrowing Base

LIBOR Rate

Revolving Credit Loans & Letter of Credit Fee

Base Rate

1

≥66%

1.50%

0.50%

2

≥33% but <66%

1.75%

0.75%

3

<33%

2.00%

1.00%

 

Any increase or decrease in the Applicable Rate for any Applicable Quarter
resulting from a change in the average daily Availability for the applicable
Reference Quarter shall become effective as of the first day of the first
calendar month in the Applicable Quarter.  If the Administrative Agent is unable
to calculate average daily Availability for any Reference Quarter due to the
Borrower’s failure to deliver any Borrowing Base Certificate when required
pursuant to Section 6.01(e), then, at the option of the Administrative Agent or
the Required Lenders, Pricing Level 3 shall apply during the Applicable Quarter
until the first day of the calendar month following delivery of such Borrowing
Base Certificate.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of the Lender or (c) an entity or an Affiliate of an entity
that administers or manages the Lender.

“Arranger” means Bank of America in its capacity as lead arranger and
bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent in its reasonable discretion.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP as in effect on December 31, 2017, (b) in respect of any Synthetic
Lease Obligation, the capitalized amount of the remaining lease or similar
payments under the relevant lease or other applicable agreement or instrument
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP as in effect on December 31, 2017 if such lease or other
agreement or instrument were accounted for as a Capitalized Lease and (c) all
Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
Parent and its Subsidiaries for the fiscal year ended December 31, 2018, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of Parent and its Subsidiaries, including
the notes thereto.

“Availability” means, at any time, an amount equal to (a) the Borrowing Base
minus (b) the Outstanding Amount.

- 3 -

--------------------------------------------------------------------------------

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Lender to make Revolving Credit Loans and of the obligation
of each L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Availability Reserve” means the sum (without duplication) of (a) the Bank
Product Reserve; (b) Rent and Charges Reserve, (c) the Dilution Reserve; (d) all
accrued Royalties, whether or not then due and payable by any Loan Party; (e)
the aggregate amount of liabilities secured by Liens upon the ABL Priority
Collateral that are senior to Administrative Agent’s Liens (but imposition of
any such reserve shall not waive an Event of Default arising therefrom); and (f)
such additional reserves, in such amounts and with respect to such matters, as
Administrative Agent in its Permitted Discretion may elect to impose from time
to time; provided that unless an Event of Default exists and is continuing (in
which case no notice shall be required and any changes shall take effect
immediately), no change in respect of a new category of additional reserves
shall take effect until the third (3rd) Business Day following delivery by
Administrative Agent of written notification to the Borrower of such new
category (during which period Administrative Agent shall be available to discuss
any such proposed new reserve category with the Borrower and Borrower may take
such action as may be required to eliminate the event, condition or matter that
is the basis for such new category).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank Product” means any of the following products, services or facilities
extended to the Borrower or a Subsidiary of the Borrower by a Lender or any of
its Affiliates: (a) services under Cash Management Agreements; (b) products
under Swap Contracts; and (c) other banking products or services, other than
Letters of Credit.

“Bank Product Reserve” means the aggregate amount of reserves established by
Administrative Agent from time to time in its Permitted Discretion in respect of
Secured Bank Product Obligations.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate, and (c) LIBOR
for a 30 day interest period as of such day plus 1.00%; provided that in no
event shall the Base Rate be less than zero.

“Base Rate Loan” means a Revolving Credit Loan that bears interest based on the
Base Rate.

- 4 -

--------------------------------------------------------------------------------

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, in form and
substance reasonably satisfactory to Administrative Agent.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Base” means, on any date of determination, an amount equal to the
lesser of (a) the Aggregate Commitments; or (b) the sum, without duplication, of
the following:

(i)85% of the Value of Eligible Accounts, plus

(ii)the lesser of (A) 80% of the Value of Eligible Unbilled Accounts or (B)
$15,000,000, minus

(iii)the Availability Reserve.

No Borrowing Base calculation shall include the ABL Priority Collateral acquired
in a Permitted Acquisition or otherwise outside the ordinary course of business
until completion of applicable field examinations reasonably satisfactory to
Administrative Agent (which shall not be included in the limits provided in
Section 6.10(b)).

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit J or in such other form as is reasonably satisfactory to the
Administrative Agent, by which the Borrower certifies the calculation of the
Borrowing Base.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBOR Loan, means any such day that is also a London
Banking Day.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset; provided that Capital Expenditures shall not include any such
expenditures relating to Capitalized Leases, purchase money obligations or
Synthetic Lease Obligations, in each case, permitted pursuant to Section 7.02(f)
or any such expenditures incurred in connection with Permitted Acquisitions
permitted

- 5 -

--------------------------------------------------------------------------------

 

pursuant to Section 7.03(i).  For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuers
or the Swing Line Lenders (as applicable) and the Lenders, as collateral for L/C
Obligations or Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), (a) cash or deposit account balances, (b) backstop letters of credit
entered into on terms, from issuers and in amounts satisfactory to the
Administrative Agent and the applicable L/C Issuer, and/or (c) if the L/C
Issuers or Swing Line Lenders benefitting from such collateral shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (x) the
Administrative Agent and (y) the L/C Issuers, or the Swing Line Lenders (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Dominion Trigger Period” means the period (a) commencing on the day that
(i) an Event of Default occurs, or (ii) Availability is less than the greater of
(x) 12.5% of the Borrowing Base or (y) $9,375,000, and (b) continuing until,
during each of the preceding 30 consecutive days, no Default or Event of Default
has existed and Availability has at all times exceeded the greater of (i) 12.5%
of the Borrowing Base and (ii) $9,375,000.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Parent or any of its Restricted Subsidiaries free and clear of
all Liens (other than Liens created under the Collateral Documents and other
Liens permitted hereunder):

(a)readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b)time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

- 6 -

--------------------------------------------------------------------------------

 

(c)commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

(d)Investments, classified in accordance with GAAP as current assets of Parent
or any of its Restricted Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are comprised of least 95% of
Investments of the character, quality and maturity described in clauses (a), (b)
and (c) of this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement, is a Lender or an Affiliate of a Lender, or (b) at the time it (or
its Affiliate) becomes a Lender, is a party to a Cash Management Agreement, in
each case, in its capacity as a party to such Cash Management Agreement (even if
such Person ceases to be a Lender or such Person’s Affiliate ceased to be a
Lender); provided, however, that for any of the foregoing to be included as a
“Secured Cash Management Agreement” on any date of determination by the
Administrative Agent, the applicable Cash Management Bank (other than the
Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. § 9601 et seq.).

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority, provided that notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, or directives thereunder or issued in connection therewith
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to

- 7 -

--------------------------------------------------------------------------------

 

Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan or excluding the
Permitted Holders) becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a person or group shall be deemed to
have “beneficial ownership” of all securities that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), on a fully-diluted basis
and voting as one class, directly or indirectly, of over 35% of the equity
securities of Parent entitled to vote for members of the board of directors or
equivalent governing body of Parent on a fully-diluted basis (and taking into
account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right); or

(b) During any period of 12 consecutive months, occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Parent ceases
to be composed of individuals who were (x) directors of the Parent on the date
of this Agreement or nominated or appointed by the board of directors of the
Parent, (y) appointed by directors so nominated or appointed or (z) directors
nominated or appointed by Crestview pursuant to that certain Subscription
Agreement, dated July 13, 2018, entered into among the Parent, Crestview and
certain other parties thereto (as in effect on the Closing Date); or

(c)[Reserved]

(d)a “change of control” or any comparable term under, and as defined in, any of
the Term Loan Documents shall have occurred.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, Security
Agreement Supplements, security agreements, pledge agreements, landlord’s
agreements, control agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 4.01 and Section 6.12, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one

- 8 -

--------------------------------------------------------------------------------

 

time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.01(a) under the caption “Commitment” or opposite such caption in
the Assignment and Assumption or joinder agreement pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of Parent and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus (a)
without duplication, the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Charges, (ii) the provision
for federal, state, local and foreign income taxes (including franchise taxes,
other taxes measured by income and imposed in lieu of income taxes and similar
taxes) payable, (iii) depreciation and amortization expense (including
amortization of intangibles, but excluding amortization of prepaid cash expenses
that were paid in a prior Measurement Period), (iv) impairment (other than any
impairment in respect of Collateral) and other expenses reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period, (v) stock-based compensation expenses which do not represent a
cash item in such period or any future period (in each case of or by Parent and
its Restricted Subsidiaries for such Measurement Period), (vi) the write-off of
unamortized deferred financing, legal and accounting costs in connection with
the refinancing of any existing indebtedness on the Closing Date, (vii)
prepayment premiums, redemption premiums, fees, and other amounts expensed in
connection with the redemption or prepayment of any existing indebtedness on the
Closing Date; (viii) with respect to any Investment or capital expenditure
permitted hereunder in Frac Fleets made after the Closing Date, the actual
non-capitalized cash costs associated with deploying such Frac Fleets for
utilization in respect of a customer contract; provided that the aggregate
amount of addbacks pursuant to this clause (viii) shall not to exceed $1,500,000
for each Frac Fleet during the term of this Agreement, (ix) investment banker
fees (y) in the case of transactions which are not consummated, not to exceed
$2,500,000 per annum and $5,000,000 during the terms of this Agreement and (z)
in the case of transactions which are consummated, without limit, (x) travel and
expense reimbursements of board members and cash fees paid to independent
members of the Loan Parties’ boards of directors, in all cases in an aggregate
amount not to exceed $1,000,000 per annum, (xi) extraordinary or non-recurring
losses not to exceed (y) $2,500,000 in any consecutive four Fiscal Quarter
period or (z) $5,000,000 in the aggregate, (xii) costs, fees, and expenses
incurred in connection with (y) any amendment or supplement to, or modification
of, the Term Loan Credit Agreement or any Term Loan Document or (z) this
Agreement or any other Loan Document and any amendment, restatement or
supplement to, or modification thereof, (xiii) any reasonable and customary
fees, expenses, charges or losses (other than depreciation or amortization
expense) related to any public or private sale of Qualified Capital Stock of
Parent or options, warrants or rights with respect to its Qualified Capital
Stock (other than sales made to any

- 9 -

--------------------------------------------------------------------------------

 

Subsidiary of Parent and sales of Disqualified Capital Stock) made for cash
after the Closing Date, any Material Acquisitions, any Material Dispositions or
the incurrence of Indebtedness permitted to be incurred under this Agreement
(including a refinancing thereof), in each case regardless of whether
successful, and including such fees, expenses, charges or losses related to (a)
the Indebtedness under this Agreement and the Term Loan Agreement and (b) any
amendment or other modification of the Loan Documents and the Term Loan
Documents, in each case, deducted (and not added back) in computing such
Consolidated Net Income; provided that the amounts added pursuant to this clause
subclause (xiii), together with any amounts added pursuant to subclause (xii),
shall not in the aggregate exceed, in any Measurement Period, 15% of
Consolidated EBITDA for such Measurement Period (prior to giving effect to the
addbacks pursuant to this subclause (xiii) and subclause (xii)), and (xiv) the
amount of any restructuring charge or reserve, integration cost or other
business optimization expense during such Measurement Period and severance
costs; provided that the amounts added pursuant to this clause subclause (xiv),
together with any amounts added pursuant to subclause (xiii) above, shall not in
the aggregate exceed, in any Measurement Period, 15% of Consolidated EBITDA for
such Measurement Period (prior to giving effect to the addbacks pursuant to
subclause (xii) and this subclause (xiv)), and minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) federal, state,
local and foreign income tax credits and (ii) all non-cash items increasing
Consolidated Net Income (in each case of or by Parent and its Restricted
Subsidiaries for such Measurement Period).  Consolidated EBITDA shall be
calculated for each Measurement Period, on a Pro Forma Basis, after giving
effect to, without duplication, any Material Acquisition (as defined below) and
any Material Disposition (as defined below) and, at the Borrower’s election, any
other Acquisition or Disposition, in each case, made during each period
commencing on the first day of such period to and including the date of such
transaction (the “Reference Period”) as if such Acquisition or Disposition and
any related incurrence or repayment of Indebtedness occurred on the first day of
the Reference Period.  As used in this definition, “Material Acquisition” means
any Acquisition with Acquisition Consideration of $3,000,000 or more and
“Material Disposition” means any Disposition resulting in net sale proceeds of
$3,000,000 or more.

“Consolidated Fixed Charge Coverage Ratio” means the ratio, determined on a
consolidated basis for Parent and its Restricted Subsidiaries for the most
recent Measurement Period of (a) Consolidated EBITDA minus Capital Expenditures
(except those financed with borrowed money other than Revolving Credit Loans or
Equity Proceeds) and cash taxes paid, to (b) Consolidated Fixed
Charges.  Notwithstanding anything herein to the contrary, for the purposes of
calculating the Consolidated Fixed Charge Coverage Ratio and the components
thereof, all Unrestricted Subsidiaries and their Subsidiaries (including their
assets, liabilities, income, losses, cash flows, and the elements thereof) shall
be excluded, except for any cash dividends or distributions actually paid by any
Unrestricted Subsidiary or any of its Subsidiaries to a Loan Party, which shall
be deemed to be income to such Loan Party when actually received by it.

“Consolidated Fixed Charges” means the sum of Consolidated Interest Charges
(other than payment-in-kind or amortization of fees and other non-cash items
treated as interest in accordance with GAAP), scheduled principal payments and
voluntary prepayments made on borrowed money (including purchase money
Indebtedness, Attributable Indebtedness and the deferred purchase price of
property or services), and Restricted Payments (including Permitted Seller
Payments) made other than Restricted Payments permitted pursuant to Section
7.06(h).

- 10 -

--------------------------------------------------------------------------------

 

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by Parent and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Parent and its Restricted Subsidiaries on a consolidated basis for
the most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Restricted Subsidiary during such
Measurement Period to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Restricted Subsidiary during
such Measurement Period, except that Parent’s equity in any net loss of any such
Restricted Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income, (c) any income (or loss) for such
Measurement Period of any Person if such Person is not a Restricted Subsidiary,
except that Parent’s equity in the net income of any such Person for such
Measurement Period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such
Measurement Period to Parent or a Restricted Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Restricted Subsidiary, such Restricted Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (b) of this
proviso), and (d) the effects of non-cash adjustments in such Person’s
consolidated financial statements pursuant to GAAP resulting from the
application of “fresh start accounting” implemented in accordance with FASB ASC
852.

“Consolidated Tangible Assets” means, with respect to any Person as of any date,
the amount which, in accordance with GAAP, would be set forth under the caption
“Total Assets” (or any like caption) on a consolidated balance sheet of such
Person and its consolidated Subsidiaries, less all assets that are considered to
be intangible assets under GAAP, including customer lists, goodwill, computer
software, copyrights, trade names, trademarks, patents, franchises, licenses,
unamortized deferred charges, unamortized debt discount and capitalized research
and development costs.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

- 11 -

--------------------------------------------------------------------------------

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Crestview” means Crestview Partners III GP, L.P., Crestview III USWS, L.P. and
Crestview III USWS TE, LLC.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a LIBOR Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the applicable L/C Issuer or
the applicable Swing Line Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
becomes subject to a Bail-In Action;

- 12 -

--------------------------------------------------------------------------------

 

provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, each L/C
Issuer, each Swing Line Lender and each other Lender promptly following such
determination.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Designated Jurisdiction” means any country or territory that is the target of a
Sanction.

“Dilution Percent” means the percent, determined for the Borrower’s most recent
fiscal quarter, equal to (a) bad debt write-downs or write-offs, discounts,
returns, promotions, credits, credit memos and other dilutive items with respect
to Accounts, divided by (b) gross sales.

“Dilution Reserve” means the aggregate amount of reserves in an amount equal to
the Value of the Eligible Accounts multiplied by 1.0% for each percentage point
(or portion thereof) that the Dilution Percent exceeds 5.0%.

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable for any consideration other than solely an Equity
Interest in such Person (which would constitute Qualified Capital Stock),
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof for any consideration other than solely an Equity
Interest in such Person (which would constitute Qualified Capital Stock) at the
option of the holder thereof, in whole or in part on or prior to the date that
is 181 days after the earlier of the Maturity Date and payment in full of the
Obligations, (b) is convertible into or exchangeable (unless at the sole option
of the issuer thereof) for (i) debt securities or (ii) any Equity Interests
other than Qualified Capital Stock, or (c) contains any repurchase
obligation  at the option of the holder thereof on or prior to the date that is
181 days after the earlier of the Maturity Date and payment in full of the
Obligations.

- 13 -

--------------------------------------------------------------------------------

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith and including any disposition of property to a Delaware
Divided LLC pursuant to a Delaware LLC Division.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Dominion Account” means a special account established by the Borrower or any
Guarantor at Bank of America or another bank reasonably acceptable to the
Administrative Agent, over which the Administrative Agent has exclusive control
for withdrawal purposes.

“Earn Out Obligation” means those contingent obligations of any Loan Party
incurred in favor of a seller (or other third party entitled thereto) under or
with respect to any Permitted Acquisition.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Account” means an Account owing to a Loan Party that arises in the
ordinary course of business from the rendition of services, is invoiced and
payable in Dollars and is deemed by the Administrative Agent, in its Permitted
Discretion, to be an Eligible Account.  Without limiting the foregoing, no
Account shall be an Eligible Account if (a) it is unpaid for more than 60 days
after the original due date, or more than 90 days after the original invoice
date; (b) 50% or more of the Accounts owing by the Account Debtor are not
Eligible Accounts under the foregoing clause; (c) when aggregated with other
Accounts owing by the same Account Debtor or affiliated Account Debtors, it
exceeds (i) solely if the Account Debtor is (x) listed on Schedule 1.1(c)
attached hereto or (y) is an Account Debtor whose corporate credit rating or
senior debt rating, is BBB- or higher by S&P’s or Baa3 or higher by Moody’s 35%
of the aggregate Eligible Accounts and (ii) otherwise, 20% of the aggregate
Eligible Accounts (or such higher percentage as the Administrative Agent may
establish for such Account Debtor from time to time) to the extent the
obligations owing by such Account Debtor are in excess of such percentage; (d)
any representation or warranty contained herein or in the Security Agreement
with respect to such Account has been breached, or any covenant contained herein
or in the Security Agreement with respect to such

- 14 -

--------------------------------------------------------------------------------

 

Account has been breached; (e) it is owing by a creditor or supplier, or is
otherwise subject to a potential offset, counterclaim, dispute, deduction,
discount, recoupment, reserve, defense, chargeback, credit or allowance (but
ineligibility shall be limited to the amount thereof); (f) an Insolvency
Proceeding has been commenced by or against the Account Debtor; or the Account
Debtor has failed, has suspended or ceased doing business, is liquidating,
dissolving or winding up its affairs, is not Solvent, or is subject to Sanctions
or any specially designated nationals list maintained by OFAC; or such Loan
Party is not able to bring suit or enforce remedies against the Account Debtor
through judicial process; (g) the Account Debtor is organized or has its
principal offices or assets outside the United States or Canada, unless the
Administrative Agent shall have consented to such Account Debtor or the Account
is supported by a letter of credit (delivered to and directly drawable by the
Administrative Agent) or credit insurance reasonably satisfactory in all
respects to the Administrative Agent; (h) it is owing by a Governmental
Authority, unless the Account Debtor is the United States government or any
department, agency or instrumentality thereof and the Account has been assigned
to the Administrative Agent in compliance with the federal Assignment of Claims
Act; (i) it is not subject to a duly perfected, first priority Lien in favor of
the Administrative Agent, or is subject to any other Lien other than Liens that
are permitted by Section 7.01(c); (j) the goods giving rise to it have not been
delivered to the Account Debtor, the services giving rise to it have not been
accepted by the Account Debtor, or it otherwise does not represent a final sale;
(k) it is evidenced by Chattel Paper or an Instrument of any kind, or has been
reduced to judgment; (l) it arises from a sale of goods, from a sale to an
Affiliate, from a sale on a cash-on-delivery, credit card, bill-and-hold,
sale-or-return, sale-on-approval, consignment, or other repurchase or return
basis, or from a sale for personal, family or household purposes; (m) it
represents a progress billing or retainage, or relates to services for which a
performance, surety or completion bond or similar assurance has been issued; or
(n) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof.  In calculating delinquent portions of
Accounts under clauses (a) and (b), credit balances more than 90 days old will
be excluded.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (iv) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Eligible Unbilled Account” means an Account owing to a Loan Party which would
qualify as an Eligible Account except that the invoice with respect thereto has
not yet been submitted to the Account Debtor, so long as the period following
the date on which such Loan Party recognizes such Account in its books and
records and prior to the date of the issuance of the invoice with respect
thereto is not more than 30 days.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly

- 15 -

--------------------------------------------------------------------------------

 

resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination
(provided, however, that debt securities that are or by their terms may be
convertible or exchangeable into or for Equity Interests shall not constitute
Equity Interests prior to conversion or exchange thereof).

“Equity Proceeds” means cash proceeds from the issuance of Qualified Capital
Stock.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent to
terminate or the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

- 16 -

--------------------------------------------------------------------------------

 

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Accounts” means an account exclusively used for tax withholding,
payroll, payroll taxes, employee benefits (including workers’ compensation,
unemployed insurance or other forms of governmental insurance or benefits).

“Excluded Property” shall have the meaning set forth in the Security Agreement.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.19 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means, with respect to any Recipient of any payment to be made
by or on account of any obligation of the Borrower hereunder, (a) Taxes imposed
on or measured by its overall net income (however denominated), franchise Taxes,
and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes (b) in the case of a Lender, any United States
withholding Tax that is imposed on amounts payable to or for the account of such
Lender pursuant to the Laws in effect on the date on which (i) such Lender
acquires an interest in the Loan or Commitment, or (ii) such Lender designates a
new Lending Office, except to the extent that such Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Tax pursuant to Section 3.01(a), (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e), and (d) any U.S. federal
withholding Taxes imposed by FATCA.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

- 17 -

--------------------------------------------------------------------------------

 

“Federal Funds Rate” means, for any day, (a) the weighted average per annum
interest rate on overnight federal funds transactions with members of the
Federal Reserve System on the applicable day (or the preceding Business Day, if
the applicable day is not a Business Day), as published by the Federal Reserve
Bank of New York on the next Business Day; or (b) if the rate is not so
published, the average per annum rate (rounded up to the nearest 1/8 of 1%)
charged to Bank of America on the applicable day on such transactions, as
determined by the Administrative Agent; provided, that in no event shall the
Federal Funds Rate be less than zero.

“Financial Covenant Trigger Period” means the period (a) commencing on the day
that Availability is less than the greater of (i) 10.0% of the Borrowing Base or
(ii) $7,500,000, and (b) continuing until, during each of the preceding 30
consecutive days, (i) Availability has at all times exceeded the greater of (x)
10.0% of the Borrowing Base and (y) $7,500,000.

“Financial Officer” means the chief executive officer, chief financial officer,
treasurer or controller.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Frac Fleet” means all equipment, vehicles, labor and materials used to perform
hydraulic fracturing services as part of the exploration and production of oil,
natural gas and related products.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, (b) with
respect to the Swing Line Lenders, such Defaulting Lender’s Applicable
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (c) with
respect to the Administrative Agent, such Defaulting Lender’s Applicable
Percentage of Protective Advances other than Protective Advances as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.

- 18 -

--------------------------------------------------------------------------------

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, the entities listed on Schedule 6.12 and each
other Domestic Subsidiary of the Parent (other than another Borrower) that shall
be required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12 and with respect to the payment and performance by each Specified
Loan Party of its obligations under its Guaranty with respect to all Swap
Obligations, the Borrower.

“Guaranty” means the Guaranty made by the Guarantors in favor of the Secured
Parties, together with each other guaranty and guaranty supplement delivered
pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person in its capacity as a party to Swap Contract that,
(a) at the time it enters into an interest rate Swap Contract not prohibited
under Article VI or VII, is a Lender or an Affiliate of a Lender, or (b) at the
time it (or its Affiliate) becomes a Lender, is a party to Swap Contract not
prohibited under Article VI or VII, in each case, in its capacity as a party to

- 19 -

--------------------------------------------------------------------------------

 

such Swap Contract (even if such Person ceases to be a Lender or such Person’s
Affiliate ceased to be a Lender); provided, in the case of a Secured Hedge
Agreement with a Person who is no longer a Lender (or Affiliate of a Lender),
such Person shall be considered a Hedge Bank only through the stated termination
date (without extension or renewal) of such Secured Hedge Agreement and provided
further that for any of the foregoing to be included as a “Secured Hedge
Agreement” on any date of determination by the Administrative Agent, the
applicable Hedge Bank (other than the Administrative Agent or an Affiliate of
the Administrative Agent) must have delivered a Secured Party Designation Notice
to the Administrative Agent prior to such date of determination.

“Holdco” means USWS Holdings LLC, a Delaware limited liability company.

“Immaterial Domestic Subsidiary” means any Domestic Subsidiary that (i) does not
own any ABL Priority Collateral, (ii) generates less than 2.5% of Consolidated
EBITDA for the Measurement Period most recently ended for which financial
statements of the Borrower are available, and (iii) owns net assets that have an
aggregate fair market value of less than 2.5% of Consolidated Tangible Assets of
the Borrower as of the end of the fiscal quarter most recently ended.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments; provided
that Indebtedness shall not include such Person’s obligations with respect to
any letter of credit to the extent that such obligations are cash
collateralized;

(c)net obligations of such Person under any Swap Contract;

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business and not past due for more than 120 days (unless being contested in good
faith by appropriate proceedings for which reserves and other appropriate
provisions, if any, required by GAAP shall have been made));

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided that, if such indebtedness is limited in recourse, then the
amount of such indebtedness for purposes of this Agreement will not exceed the
fair market value of such property;

(f)all Attributable Indebtedness with respect to Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;

- 20 -

--------------------------------------------------------------------------------

 

(g)all Disqualified Capital Stock; and

(h)all Guarantees of such Person in respect of any of the foregoing.

(i)For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code of the
United States, or any other insolvency, debtor relief or debt adjustment law;
(b) the appointment of a receiver, trustee, liquidator, administrator,
conservator or other custodian for such Person or any part of its property; or
(c) an assignment or trust mortgage for the benefit of creditors.

“Interest Payment Date” means, (a) as to any LIBOR Loan, the last day of each
Interest Period applicable to such Loan and the Maturity Date and (b) as to any
Base Rate Loan or Swing Line Loan, the first day of each April, July, October
and January and the Maturity Date.

“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan
and ending on the date one, two or three months thereafter (in each case,
subject to availability), as selected by the Borrower in its Revolving Credit
Loan Notice; provided that:

(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c)no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of

- 21 -

--------------------------------------------------------------------------------

 

another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
interest in, another Person, or (c) an Acquisition.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Intercreditor Agreement” means an Intercreditor Agreement among the
Administrative Agent, the Term Loan Agent and the Loan Parties, each in form and
substance reasonably satisfactory to the Administrative Agent, as the same may
be amended, restated, supplemented or otherwise modified from time to time

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of an L/C
Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means each of Bank of America in its capacity as an issuer of
Letters of Credit hereunder, or any additional issuer of Letters of Credit
hereunder selected by the Borrower and acceptable to the Administrative Agent.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be

- 22 -

--------------------------------------------------------------------------------

 

drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.  For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes any Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described on Schedule 10.02 or such other office or offices as a Lender may from
time to time notify the Borrower and the Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Report” means a certificate substantially the form of Exhibit
H or any other form approved by the Administrative Agent in its reasonable
discretion.

“Letter of Credit Sublimit” means an amount equal to $25,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“LIBOR” means the per annum rate of interest (rounded up to the nearest 1/8th of
1%) determined by the Administrative Agent at or about 11:00 a.m. (London time)
two Business Days prior to an Interest Period, for a term equivalent to such
period, equal to the London interbank offered rate, or comparable or successor
rate approved by the Administrative Agent, as published on the applicable
Reuters screen page (or other commercially available source designated by the
Administrative Agent from time to time); provided that any comparable or
successor rate shall be applied by the Administrative Agent, if administratively
feasible, in a manner consistent with market practice; and provided further,
that in no event shall LIBOR be less than zero.

“LIBOR Loan” means a Loan that bears interest based on LIBOR or each set of
Loans bearing interest based on LIBOR having a common length and commencement of
Interest Period, as context requires.

“LIBOR Screen Rate” has the meaning specified in Section 1.09.

“LIBOR Successor Rate” has the meaning specified in Section 1.09.

“LIBOR Successor Rate Conforming Changes” means with respect to any proposed
LIBOR Successor Rate, any conforming changes to this Agreement, including
changes to Base

- 23 -

--------------------------------------------------------------------------------

 

Rate, Interest Period, timing and frequency of determining rates and payments of
reasonable interest and other administrative matters as may be appropriate, in
the Administrative Agent’s discretion in consultation with the Borrower, to
reflect the adoption of such LIBOR Successor Rate and to permit its
administration by the Administrative Agent in a manner substantially consistent
with market practice (or, if the Administrative Agent determines that adoption
of any portion of such market practice is not administratively feasible or that
no market practice for the administration of such LIBOR Successor Rate exists,
in such other manner of administration as the Administrative Agent reasonably
determines in consultation with the Borrower).  Such changes shall provide that
the LIBOR Successor Rate cannot be less than zero for purposes of this
Agreement.

“License” means any license or agreement under which a Loan Party is authorized
to use IP Rights in connection with any manufacture, marketing, distribution or
disposition of the ABL Priority Collateral, any use of property or any other
conduct of its business.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Lien Waiver” means an agreement, in form and substance reasonably satisfactory
to the Administrative Agent, by which, for any books and records of any Loan
Party located on leased premises, the lessor waives or subordinates any Lien it
may have on such Collateral, and agrees to permit the Administrative Agent to
enter upon the premises and remove such Collateral or to use the premises to
store or dispose of such Collateral.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Intercreditor Agreement, (f)
each Issuer Document, (g) any arrangements entered into by any L/C Issuer and
the Borrower pursuant to Section 2.03(a)(iii), and (h) any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.15
of this Agreement.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of the Borrower or Parent and its
Restricted Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of the Loan Parties, taken as a whole, to perform
their obligations

- 24 -

--------------------------------------------------------------------------------

 

under the Loan Documents; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

“Material Contract” means, with respect to any Person, any agreement or
instrument to which such Person is a party (other than the Loan Documents) (a)
that is deemed to be a material contract under any securities law applicable to
such Person, including the Securities Act of 1933, (b) that relates to
Indebtedness of such Person with an aggregate principal amount in excess of
$10,000,000 or (c) for which breach, termination, nonperformance or failure to
renew could reasonably be expected to have a Material Adverse Effect.

“Material Loan Party” shall mean (a) the Borrower, (b) the Guarantors and (c)
any Restricted Subsidiary that (i) owns any Collateral, (ii) generates more than
5.0% of Consolidated EBITDA for the Measurement Period most recently ended for
which financial statements of Parent and its Subsidiaries are available or (iii)
owns net assets that have an aggregate fair market value of 5.0% or more of
Consolidated Tangible Assets of the Borrower as of the end of the previous
fiscal quarter.

“Maturity Date” means (a) the earlier of May 7, 2024 and (b) the date that 91st
day prior to the maturity date of the Term Loan Indebtedness; provided, however,
that in each case, if such date is not a Business Day, the Maturity Date shall
be the next preceding Business Day

“Measurement Period” means, at any date of determination, (a) the most recently
completed four fiscal quarters of Parent if a Monthly Financial Reporting
Trigger Period is not then in effect and has not been in effect for the
preceding 30 days or (b) at any other time, the most recently completed twelve
calendar months.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 103% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.15(a)(i) or
(a)(ii), an amount equal to 103% of the Outstanding Amount of all L/C
Obligations, and (c) otherwise, an amount determined by the Administrative Agent
and the L/C Issuer in their reasonable discretion.

“Monthly Financial Reporting Trigger Period” means the period (a) commencing on
the day that Availability is less than the greater of (i) 12.5% of the Borrowing
Base or (ii) $9,375,000, and (b) continuing until, during each of the preceding
30 consecutive days, Availability has at all times exceeded the greater of (i)
12.5% of the Borrowing Base or (ii) $9,375,000.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

- 25 -

--------------------------------------------------------------------------------

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064(a) of
ERISA.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Revolving Credit Loans, made by such Lender, substantially in the
form of Exhibit C.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit F or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Protective Advance,
Secured Cash Management Agreement or Secured Hedge Agreement, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding; provided that
Obligations of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax

- 26 -

--------------------------------------------------------------------------------

 

(other than connections arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06(b)).

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of the Loans, as the case may be, occurring on such
date, and (b) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Loan Parties of Unreimbursed Amounts.

“Overadvance” means the amount by which Total Outstandings exceed the Borrowing
Base at any time.

“Parent” means U.S. Wells, Inc., a Delaware corporation.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001).

“Payment Conditions” means, in the case of Acquisitions, Investments,
prepayments of Indebtedness and Restricted Payments, that no Default or Event of
Default has occurred and is continuing or would result therefrom and the
following:

(a)either:

(i)Availability shall be higher than the greater of (A) 17.5% of the Borrowing
Base and (B) $13,125,000, in each case on a pro forma basis for each day during
the consecutive 30-day period immediately preceding such transaction and after
giving effect thereto as though such Acquisition, Investment, Restricted Payment
or prepayment of Indebtedness (and any Loans being requested to fund any part
thereof) had been made on the first day of such 30-day period; or

(ii)both (A) the Pro Forma Consolidated Fixed Charge Coverage Ratio after giving
effect to such transaction shall be greater than 1.25 to 1.00 for the most
recently

- 27 -

--------------------------------------------------------------------------------

 

reported Measurement Period, and (B) Availability shall be higher than the
greater of (1) 15.0% of the Borrowing Base and (2) $11,250,000, in the case of
this subclause (B) on a pro forma basis for each day during the consecutive
30-day period immediately preceding such transaction and after giving effect
thereto as though such Acquisition, Investment, Restricted Payment or prepayment
of Indebtedness (and any Loans being requested to fund any part thereof) had
been made on the first day of such 30-day period;

(b)delivery to Administrative Agent at least three (3) Business Days and not
more than five (5) Business Days prior to the date of the proposed Acquisition,
Investment, Restricted Payment or prepayment of Indebtedness of a certificate
signed by a Financial Officer of the Borrower giving notice of the intent to
consummate such Acquisition, prepayment of Indebtedness, Investment, Restricted
Payment or prepayment of Indebtedness and certifying compliance with the
applicable foregoing conditions (including calculations of Availability and
Borrowing Base for the applicable days and, if applicable, of the Pro Forma
Consolidated Fixed Charge Coverage Ratio).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Perfection Certificate” shall have the meaning set forth in the Security
Agreement.

“Permitted Acquisition” means, with respect to the Borrower or any Guarantor,
(i) any Acquisition by such Person for which the Acquisition Consideration
consists solely of Qualified Capital Stock or Equity Proceeds or any combination
of Qualified Capital Stock and Equity Proceeds of the Borrower, so long as no
Default or Event of Default exists at the time of such Acquisition and the
Acquisition could not reasonably be expected to cause a Default or Event of
Default immediately after giving effect thereto, or (ii) any other Acquisition
by such Person that satisfies each of the following requirements:

(a)no Default or Event of Default exists and the Acquisition could not
reasonably be expected to cause a Default or Event of Default immediately after
giving effect thereto;

(b)the Acquisition is not hostile;

- 28 -

--------------------------------------------------------------------------------

 

(c)the lines of business of the Person to be (or the property of which is to be)
so purchased or otherwise acquired shall be substantially the same lines of
business as one or more of the principal businesses of the Borrower and their
Subsidiaries in the ordinary course;

(d)the requirements of Section 6.12 are satisfied;

(e)the Payment Conditions are satisfied before and after giving effect thereto;
and

(f)the Borrower shall have delivered to the Administrative Agent and each
Lender, at least five Business Days prior to the date on which any such
Acquisition is to be consummated, a certificate of a Responsible Officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders, certifying that all of the foregoing
requirements have been satisfied or will be satisfied on or prior to the date on
which such Acquisition is consummated.

“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable (from the perspective of a secured
asset-based lender) business judgment.

“Permitted Holders” means Crestview, Regiment Capital Special Situations Fund V,
L.P., and David J. Matlin, together with their respective Affiliates.

“Permitted Seller Payment” means aggregate cash distributions by Parent or its
Subsidiaries to the former members of a limited liability company acquired by
Parent or its Subsidiaries through an Acquisition and required to be paid under
a tax receivable agreement or similar arrangement.

“Permitted Tax Distributions” means dividends or other distributions paid from
time to time (which may be estimated and paid no more frequently than quarterly)
by Borrower to the holders of its Equity Interests (and, in turn, by such
holders to the respective holders of their Equity Interests) not to exceed in
the aggregate in any fiscal year an amount equal to the federal and state income
taxes of the holders of Borrower’s Equity Interests which are attributable to
the taxable income of Borrower and its Subsidiaries reasonably estimated in good
by the Borrower.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Prime Rate” means the rate of interest announced by Bank of America from time
to time as its prime rate.  Such rate is set by Bank of America on the basis of
various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate.  Any change in

- 29 -

--------------------------------------------------------------------------------

 

such rate publicly announced by Bank of America shall take effect at the opening
of business on the day specified in the announcement.

“Pro Forma Basis” means on a basis in accordance with GAAP and Regulation S X
and otherwise reasonably satisfactory to the Administrative Agent.

“Pro Forma Consolidated Fixed Charge Coverage Ratio” means the Consolidated
Fixed Charge Coverage Ratio, redetermined on a pro forma basis to include the
prepayment of Indebtedness or Restricted Payment, as applicable, as a
Consolidated Fixed Charge.

“Protective Advances” has the meaning specified in Section 2.17.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Capital Stock” of any Person means any capital stock of such person
that is not Disqualified Capital Stock; provided that such capital stock shall
not be deemed Qualified Capital Stock to the extent sold or owed to a Subsidiary
of such person or financed, directly or indirectly, using funds (1) borrowed
from such person or any Subsidiary of such person until and to the extent such
borrowing is repaid or (2) contributed, extended, guaranteed or advanced by such
person or any Subsidiary of such person (including, without limitation, in
respect of any employee stock ownership or benefit plan).  Unless otherwise
specified, Qualified Capital Stock refers to Qualified Capital Stock of Parent.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means (a) any Lender, (b) any L/C Issuer and (c) the Administrative
Agent, as applicable.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning set forth in Section 9.06.

“Rent and Charges Reserve” means a reserve at least equal to three months rent
and other charges that could be payable to any such Person on any locations
where books and records of a Loan Party are located, unless it has executed a
Lien Waiver.  Rent payable under Capitalized Leases will not be included in the
Rent and Charges Reserve.

- 30 -

--------------------------------------------------------------------------------

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Revolving Credit
Borrowing, conversion or continuation of Revolving Credit Loans, a Revolving
Credit Loan Notice and (b) with respect to an L/C Credit Extension, a Letter of
Credit Application.

“Required Lenders” means, as of any date of determination, two or more
unaffiliated Lenders holding more than 50% of the sum of the (a) Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition) and (b) aggregate unused
Commitments; provided that the unused Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Resignation Effective Date” has the meaning set forth in Section 9.06.

“Responsible Officer” means (i) a Financial Officer of a Loan Party, (ii) solely
for purposes of the delivery of incumbency certificates pursuant to Section
4.01, the secretary or any assistant secretary of a Loan Party and (iii) solely
for purposes of notices given pursuant to Article II, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any (i) dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, (ii) any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment or (iii) any Permitted Seller Payment.

“Restricted Subsidiary” means any direct or indirect Domestic Subsidiary of
Parent that is not an Unrestricted Subsidiary.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of LIBOR Loans, having
the same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Revolving Credit Loan” has the meaning specified in Section 2.01.

“Revolving Credit Loan Notice” means a notice of (a) a Revolving Credit
Borrowing, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of LIBOR Loans, pursuant

- 31 -

--------------------------------------------------------------------------------

 

to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A, or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system,
including electronic mail, as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

“Revolving Credit Usage” means the sum of (a) the Outstanding Amount of
Revolving Credit Loans plus (b) the Outstanding Amount of L/C Obligations.

“Royalties” means all royalties, fees, expense reimbursement and other amounts
payable by a Loan Party under a License.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sanction” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“Scheduled Unavailability Date” has the meaning specified in Section 1.09.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Bank Product Obligations” means all debt, obligations and other
liabilities owing under Secured Cash Management Agreements and Secured Hedge
Agreements; provided that Secured Bank Product Obligations of a Loan Party shall
not include the Excluded Swap Obligations of such Loan Party.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Subsidiary and any Cash
Management Bank which has delivered a Secured Party Designation Notice.

“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
Article VII that is entered into by and between the Borrower or any Subsidiary
and any Hedge Bank which has delivered a Secured Party Designation Notice.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender, substantially in the form of Exhibit G, (a) describing
the Secured Cash Management Agreement or Secured Hedge Agreement and setting
forth the maximum amount to be secured by the Collateral and the methodology to
be used in calculating such amount and (b) agreeing to be bound by Section 9.11.

- 32 -

--------------------------------------------------------------------------------

 

“Security Agreement” means that certain Guarantee and Collateral Agreement dated
as of the Closing Date, as amended, restated, supplemented or otherwise modified
from time to time, executed by each of the Loan Parties in favor of the
Administrative Agent.

“Security Agreement Supplement” means the form of supplement attached to the
Security Agreement as Annex I.

“Solvent” and “Solvency” mean, with respect to any Person and its subsidiaries,
when taken as a whole on a consolidated basis, on any date of determination,
after taking into account all other payments made by, and indemnification
payments from, and reimbursement and contribution obligations of, any other
Persons with respect thereto, that on such date (a) the fair value of the
property of such Person and its consolidated subsidiaries is greater than the
total amount of liabilities, including contingent liabilities, of such Person
and its consolidated subsidiaries, (b) the present fair saleable value of the
assets of such Person and its consolidated subsidiaries is not less than the
amount that will be required to pay the probable liability of such Person and
its consolidated subsidiaries on its debts as they become absolute and matured,
(c) such Person and its consolidated subsidiaries do not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s and its
consolidated subsidiaries’ ability to pay such debts and liabilities as they
mature, (d) such Person and its consolidated subsidiaries is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s and its consolidated subsidiaries’ property
would constitute an unreasonably small capital, and (e) such Person and its
consolidated subsidiaries is able to pay its debts and liabilities, contingent
obligations and other commitments as they mature in the ordinary course of
business.  The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.19).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Super Majority Lenders” means, as of any date of determination, two or more
unaffiliated Lenders holding more than 66 2/3% of the sum of the (a) Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition) and (b) aggregate unused
Commitments; provided that the unused Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Super Majority Lenders.

- 33 -

--------------------------------------------------------------------------------

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans, and, at the request of the Borrower and subject to the consent of
the Administrative Agent in its sole discretion, any other swing line lender
that agrees to act as a provider of Swing Line Loans, or, in each case, any
successor swing line lender hereunder acceptable to the Administrative Agent.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Swing Line Sublimit” means, with respect to each Swing Line Lender, an amount
equal to the lesser of (a) the amount set forth on Schedule 1.01(a) with respect
to such Lender as its

- 34 -

--------------------------------------------------------------------------------

 

Swing Line Sublimit (as updated from time to time) and (b) the Aggregate
Commitments.  The Swing Line Sublimits are part of, and not in addition to, the
Aggregate Commitments.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Agent” means the “Administrative Agent” as defined in the Term Loan
Credit Agreement.

“Term Loan Credit Agreement” means an institutional term loan credit in the form
of a term in form and substance reasonably satisfactory to the Administrative
Agent, as such agreement may be refinanced, refunded, renewed or extended from
time to time.

“Term Loan Documents” means the “Loan Documents” as defined in the Term Loan
Credit Agreement.

“Term Loan Indebtedness” means the Indebtedness incurred pursuant to the Term
Loan Credit Agreement.

“Term Loan Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

“Total Outstandings” means (a) the aggregate Outstanding Amount of all Loans
(including Protective Advances) and all L/C Obligations less (b) the amount of
L/C Obligations which are Cash Collateralized pursuant to Section 2.15(b).

“Total Swing Line Sublimit” means an amount equal to the aggregate Swing Line
Sublimit. The Total Swing Line Sublimit is a part of, and not in addition to,
the Aggregate Commitments.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBOR Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any

- 35 -

--------------------------------------------------------------------------------

 

security interest in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, “UCC” means the
Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means any Subsidiary which Parent has designated in
writing to the Administrative Agent to be an Unrestricted Subsidiary pursuant to
Section 6.19(b) and each Subsidiary thereof.

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii).

“Value” means, for an Account, its face amount, net of any returns, rebates,
discounts (calculated on the shortest terms), credits, allowances or Taxes
(including sales, excise or other taxes) that have been or could properly be
claimed by the Account Debtor or any other Person.

“Weekly BBC Trigger Period” means the period (a) commencing on the day that (i)
an Event of Default occurs, or (ii) for a period of 5 consecutive Business Days,
Availability is less than the greater of (x) 12.5% of the Borrowing Base or (y)
$9,375,000 and (b) continuing until, during each of the preceding 30 consecutive
days, no Event of Default has existed and Availability has at all times exceeded
the greater of (i) 12.5% of the Borrowing Base and (ii) $9,375,000.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02Other Interpretive Provisions

.  With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” The word “will” shall be construed
to have the same meaning and effect as the word “shall.” Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including the Loan Documents and any Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, modified, extended, restated, replaced or
supplemented from time to time (subject to any

- 36 -

--------------------------------------------------------------------------------

 

restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory rules, regulations, orders and provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified, extended, restated, replaced or supplemented from time to
time, and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03Accounting Terms

.  (a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Parent and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.  

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  Notwithstanding any provision contained herein or any other Loan
Document, any lease (or similar arrangement) that would have been characterized,
classified or reclassified as an operating lease in accordance with GAAP prior
to the date of Parent’s adoption of ASC 842 (or

- 37 -

--------------------------------------------------------------------------------

 

any other ASC having a similar result or effect) (and related interpretations)
(whether or not such lease was in effect on such date) shall not constitute an
obligation under a Capital Lease, and any such lease shall be, for all purposes
of this Agreement and the other Loan Documents, treated as though it were
reflected on Parent’s consolidated financial statements in the same manner as an
operating lease would have been reflected prior to Parent’s adoption of ASC 842.

(c)Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of Parent and its Subsidiaries or to the
determination of any amount for the Loan Parties and their Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Loan Parties is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

(d)Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

1.04Rounding

.  Any financial ratios required to be maintained by the Loan Parties pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

1.05Times of Day

.  Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).

1.06Letter of Credit Amounts

.  Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of any Issuer Document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

1.07Currency Equivalents Generally.

(a)Any amount specified in this Agreement (other than in Articles II and IX) or
any of the other Loan Documents to be in Dollars shall also include the
equivalent of such amount in any currency other than Dollars, such equivalent
amount thereof in the applicable currency to be determined by the Administrative
Agent at such time on the basis of the Spot Rate (as defined below) for the
purchase of such currency with Dollars.  For purposes of this Section 1.07, the
“Spot

- 38 -

--------------------------------------------------------------------------------

 

Rate” for a currency means the rate determined by the Administrative Agent to be
the rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 10:00 a.m. on the
date two Business Days prior to the date of such determination; provided that
the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

(b)The Administrative Agent does not warrant or accept responsibility for, nor
shall the Administrative Agent have any liability with respect to, the
administration, submission or any other matter related to any rate used in
determining LIBOR or with respect to any comparable or successor rate thereto.

1.08Uniform Commercial Code

.  Terms relating to Collateral used and not otherwise defined herein that are
defined in the UCC shall have the meanings set forth in the UCC, as applicable
and as the context requires.

1.09LIBOR Amendment

.  Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Loan Parties or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Loan Parties) that the Loan Parties or the Required Lenders (as
applicable) have determined, that:

(a)adequate and reasonable means do not exist for ascertaining LIBOR for any
applicable Interest Period, because the LIBOR quote on the applicable screen
page (or other source) used by the Administrative Agent to determine LIBOR
(“LIBOR Screen Rate”) is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(b)the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date (“Scheduled Unavailability Date”) after which LIBOR
or the LIBOR Screen Rate shall no longer be made available, or used for
determining the interest rate of loans; or

(c)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (“LIBOR
Successor Rate”), together with any proposed LIBOR Successor Rate Conforming
Changes and the amendment shall be effective at 5:00 p.m. on the fifth Business
Day after the Administrative Agent posts the amendment to all Lenders and
Borrower unless, prior to such time, the Required Lenders notify the
Administrative Agent in writing that they do not accept the amendment.

- 39 -

--------------------------------------------------------------------------------

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred, the
Administrative Agent will promptly notify the Borrower and the
Lenders.  Thereafter, (i) the obligation of Lenders to make or maintain LIBOR
Loans shall be suspended (to the extent of the affected LIBOR Loans or Interest
Periods), and (ii) the LIBOR component shall no longer be used in determining
Base Rate.  Upon receipt of such notice, the Borrower may revoke any pending
request for funding, conversion or continuation of a LIBOR Loan (to the extent
of the affected LIBOR Loans or Interest Periods) or, failing that, will be
deemed to have requested a Base Rate Loan.

Article II
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01The Loans

.  Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Credit Loan”) to the Borrower
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Revolving Credit Borrowing, (i) the Total Outstandings shall not exceed the
Borrowing Base, and (ii) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment.  Within the limits of the Borrowing Base, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section
2.01.  Revolving Credit Loans may be Base Rate Loans or LIBOR Loans, as further
provided herein; provided, however, any Revolving Credit Borrowings made on the
Closing Date or any of the three (3) Business Days following the Closing Date
shall be made as Base Rate Loans unless the Borrower delivers a funding
indemnity letter reasonably acceptable to the Administrative Agent not less than
three (3) Business Days prior to the date of such Revolving Credit Borrowing.

2.02Borrowings, Conversions and Continuations of Loans

.  (a) Each Revolving Credit Borrowing, each conversion of Revolving Credit
Loans from one Type to the other, and each continuation of LIBOR Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by: (i) telephone or (ii) a Revolving Credit Loan Notice.  Each
such notice must be received by the Administrative Agent not later than 11:00
a.m. (i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of LIBOR Loans or of any conversion of LIBOR Loans
to Base Rate Loans, and (ii) on the requested date of any Borrowing of Base Rate
Loans.  Each telephonic notice by the Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Revolving Credit Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of LIBOR Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof.  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Revolving Credit Loan Notice and each telephonic notice shall
specify (i) whether the Borrower is requesting a Revolving Credit Borrowing, a
conversion of Revolving Credit Loans from one Type to the other, or a
continuation of LIBOR Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a

- 40 -

--------------------------------------------------------------------------------

 

Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Revolving
Credit Loans are to be converted and (v) if applicable, the duration of the
Interest Period with respect thereto.  If the Borrower fails to specify a Type
of Loan in a Revolving Credit Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBOR Loans.  If
the Borrower requests a Borrowing of, conversion to, or continuation of LIBOR
Loans in any such Revolving Credit Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one
month.  Notwithstanding anything to the contrary herein, a Swing Line Loan may
not be converted to a LIBOR Loan.

(b)Following receipt of a Revolving Credit Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the Revolving Credit Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a).  In the case of a Revolving Credit Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 12:00 noon on the Business Day specified in the applicable Revolving Credit
Loan Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension, Section
4.01), the Administrative Agent shall make all funds so received available to
the Borrower in like funds as received by the Administrative Agent either by (i)
crediting the account of the Borrower on the books of Bank of America with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided however, that if, on the date a
Revolving Credit Loan Notice with respect to a Revolving Credit Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Revolving Credit Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to the
Borrower as provided above.

(c)Except as otherwise provided herein, a LIBOR Loan may be continued or
converted only on the last day of an Interest Period for such LIBOR
Loan.  During the existence of an Event of Default, no Loans may be requested
as, converted to or continued as LIBOR Loans without the consent of the Required
Lenders.

(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for LIBOR Loans upon
determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e)After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than five (5)
Interest Periods in effect with respect to LIBOR Loans.

- 41 -

--------------------------------------------------------------------------------

 

2.03Letters of Credit

.  (a) The Letter of Credit Commitment.  (i) Subject to the terms and conditions
set forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of
the Lenders set forth in this Section 2.03, (1) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrower or
its Subsidiaries, and to amend or extend Letters of Credit previously issued by
it, in accordance with Section 2.03(b), and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Total Outstandings shall
not exceed the Borrowing Base, (x) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and (y) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  

(ii)No L/C Issuer shall issue any Letter of Credit if:

(A)subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B)the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii)No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the applicable L/C Issuer from
issuing the Letter of Credit, or any Law applicable to the applicable L/C Issuer
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the
applicable L/C Issuer with respect to the Letter of Credit any restriction,
reserve or capital requirement (for which such L/C Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
the applicable L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;

- 42 -

--------------------------------------------------------------------------------

 

(B)the issuance of the Letter of Credit would violate one or more policies of
the applicable L/C Issuer applicable to letters of credit generally;

(C)except as otherwise agreed by the Administrative Agent and the applicable L/C
Issuer, the Letter of Credit is in an initial stated amount less than $500,000;

(D)the Letter of Credit is to be denominated in a currency other than Dollars;

(E)any Lender is at that time a Defaulting Lender, unless the applicable L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(F)the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv)No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v)Each L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi)Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by any L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuers with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.  (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the applicable L/C
Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application may be sent by fax
transmission, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable L/C Issuer, by personal
delivery or by any other means acceptable to such L/C Issuer.  Such Letter of
Credit Application must be received by the

- 43 -

--------------------------------------------------------------------------------

 

applicable L/C Issuer and the Administrative Agent not later than 10:00 a.m. at
least two Business Days (or such later date and time as the Administrative Agent
and the applicable L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
applicable L/C Issuer may reasonably require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the applicable L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the applicable L/C Issuer may
require.  Additionally, the Borrower shall furnish to the applicable L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.

(ii)Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the applicable L/C Issuer
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.

(iii)If the Borrower so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the applicable L/C Issuer, the Borrower shall not be required to
make a specific request to such L/C Issuer for any such extension.  Once an
Auto-Extension

- 44 -

--------------------------------------------------------------------------------

 

Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the applicable L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that such L/C Issuer shall not permit
any such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing such L/C Issuer not to
permit such extension.

(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)Drawings and Reimbursements; Funding of Participations.  (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the applicable L/C Issuer shall notify the Borrower and
the Administrative Agent thereof.  Not later than 10:00 a.m. on the date of any
payment by the applicable L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”); provided that the Borrower has received notice of such drawing
by 10:00 a.m. on such Honor Date (and if notice is received after 10:00 a.m.,
then on the next Business Day following such receipt), the Borrower shall
reimburse such L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing.  If the Borrower fails to so reimburse the
applicable L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof.  In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Revolving Credit Loan Notice).  Any notice given by the applicable
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii)Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 12:00 noon on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes

- 45 -

--------------------------------------------------------------------------------

 

funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount.  The Administrative Agent shall remit the funds so received to such
L/C Issuer.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of such L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.

(iv)Until each Lender funds its Revolving Credit Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.

(v)Each Lender’s obligation to make Revolving Credit Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Revolving Credit Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi)If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing.  If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be.  A certificate of such L/C Issuer

- 46 -

--------------------------------------------------------------------------------

 

submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.

(d)Repayment of Participations.  (i) At any time after the applicable L/C Issuer
has made a payment under any Letter of Credit and has received from any Lender
such Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of such L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e)Obligations Absolute.  The obligation of the Borrower to reimburse each L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be jointly and severally, absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Agreement or such Letter of Credit, the
transactions contemplated hereby or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv)waiver by any L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by any
L/C Issuer which does not in fact materially prejudice the Borrower;

- 47 -

--------------------------------------------------------------------------------

 

(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)any payment made by any L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii)any payment by any L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by any L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f)Role of L/C Issuers.  Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.   Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuers shall be
liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against any L/C
Issuer, and any L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves, as determined by a

- 48 -

--------------------------------------------------------------------------------

 

final nonappealable judgment of a court of competent jurisdiction, were caused
by such L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, any L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.  Each L/C Issuer
may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.

(g)Applicability of ISP.  Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each Letter of Credit.  Notwithstanding the foregoing, no L/C
Issuer shall be responsible to the Borrower for, and each L/C Issuer’s rights
and remedies against the Borrower shall not be impaired by, any action or
inaction of any L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where such L/C
Issuer or the beneficiary is located, the practice stated in the ISP or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(h)Letter of Credit Fees.  The Loan Parties shall pay to the Administrative
Agent for the account of each Lender in accordance, subject to Section 2.16,
with its Applicable Percentage a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the daily
amount available to be drawn under such Letter of Credit.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  Letter of Credit Fees shall be (i) due and payable on the first day of
each April, July, October and January, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears.  If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.  Notwithstanding anything
to the contrary contained herein, upon the request of the Administrative Agent
or the Required Lenders while any Event of Default exists (or automatically upon
the occurrence of an Event of Default under Section 8.01(a) or Section 8.01(f)),
all Letter of Credit Fees shall accrue at the Default Rate.

(i)Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers.  The Borrower shall pay directly to the applicable L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit, equal to
0.125% per annum on the stated amount of each Letter of Credit issued by it,
which fee shall be payable upon the issuance of such Letter of Credit and at

- 49 -

--------------------------------------------------------------------------------

 

the time of each renewal or extension of each Letter of Credit, computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears.  Such fronting fee shall be due and payable on the first
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06.  In addition, the Borrower
shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect.  Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

(j)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)L/C Issuer Reports to the Administrative Agent.  Unless otherwise agreed by
the Administrative Agent, each L/C Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section, provide the Administrative
Agent a Letter of Credit Report, as set forth below:

(i)reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);

(ii)on each Business Day on which such L/C Issuer makes a payment pursuant to a
Letter of Credit, the date and amount of such payment;

(iii)on any Business Day on which the Borrower fails to reimburse a payment made
pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer on
such day, the date of such failure and the amount of such payment;

(iv)on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and

(v)for so long as any Letter of Credit issued by an L/C Issuer is outstanding,
such L/C Issuer shall deliver to the Administrative Agent (A) on the last
Business Day of each calendar month, (B) at all other times a Letter of Credit
Report is required to be delivered pursuant to this Agreement, and (C) on each
date that (1) an L/C Credit Extension occurs or (2) there is any expiration,
cancellation and/or disbursement, in each case, with respect to any such Letter
of Credit, a Letter of Credit Report appropriately completed with the
information for every outstanding Letter of Credit issued by such L/C Issuer.

(l)Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for

- 50 -

--------------------------------------------------------------------------------

 

any and all drawings under such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

2.04Swing Line Loans

.  (a) The Swing Line.  Subject to the terms and conditions set forth herein,
each Swing Line Lender may in its sole discretion, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, make loans (each
such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of its Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitment; provided however, that (i) after giving effect to any
Swing Line Loan, (A) the Total Outstandings shall not exceed the Borrowing Base
at such time, (B) the aggregate Outstanding Amount of the Revolving Credit Loans
of any Lender at such time, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations at such time, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans at such
time shall not exceed such Lender’s Commitment and (C) the aggregate Outstanding
Amount of all Swing Line Loans at any time shall not exceed the Total Swing Line
Sublimit, and provided further that the Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan, (ii) no Swing
Line Lender shall be under any obligation to make any Swing Line Loan if it
shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure and (iii) no Swing Line Lender shall make any Swing Line Loan unless
the conditions specified in Section 4.02 have been satisfied on and as of the
date the applicable Swing Line Loan is to be made.  Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04.  Each Swing Line Loan shall bear interest only at a rate based on
the Base Rate.  Immediately upon the making of a Swing Line Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

(b)Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the applicable Swing Line Lender and the
Administrative Agent, which may be given by: (i) telephone or (ii) a Swing Line
Loan Notice.  Each such notice must be received by the applicable Swing Line
Lender and the Administrative Agent not later than 12:00 noon on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Business Day.  Each such telephonic notice must be confirmed promptly by
delivery to the applicable Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Promptly after receipt by the applicable
Swing Line Lender of any telephonic Swing Line Loan Notice, the applicable Swing
Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the applicable Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the

- 51 -

--------------------------------------------------------------------------------

 

contents thereof.  Unless the applicable Swing Line Lender has received notice
(by telephone or in writing) from the Administrative Agent (including at the
request of any Lender) prior to 1:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing such Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the applicable Swing Line Lender will, not later
than 2:00 p.m. on the borrowing date specified in such Swing Line Loan Notice,
make the amount of its Swing Line Loan available to the Borrower.

(c)Refinancing of Swing Line Loans.  (i) Each Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes each Swing Line Lender to so request on its
behalf), that each Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Revolving Credit Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02.  The applicable Swing Line Lender shall
furnish the Borrower with a copy of the applicable Revolving Credit Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Revolving Credit Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the applicable Swing Line Lender at the Administrative Agent’s Office
not later than 12:00 noon on the day specified in such Revolving Credit Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount.  The Administrative Agent shall remit the funds so received to the
applicable Swing Line Lender.

(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the applicable Swing Line Lender as set forth
herein shall be deemed to be a request by such Swing Line Lender that each of
the Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the applicable
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii)If any Lender fails to make available to the Administrative Agent for the
account of the applicable Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the applicable Swing Line Lender shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the applicable Swing Line Lender at a rate per annum equal to the greater of
the Federal Funds Rate and a rate determined by the applicable Swing Line Lender
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the applicable

- 52 -

--------------------------------------------------------------------------------

 

Swing Line Lender in connection with the foregoing.  If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be.  A certificate of the applicable Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv)Each Lender’s obligation to make Revolving Credit Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the applicable Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, (C) the existence of an Overadvance or (D) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Credit Loans pursuant to this Section 2.04(c) is subject to the conditions set
forth in Section 4.02.  No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.

(d)Repayment of Participations.  (i) At any time after any Lender has purchased
and funded a risk participation in a Swing Line Loan, if the applicable Swing
Line Lender receives any payment on account of such Swing Line Loan, such Swing
Line Lender will distribute to such Lender its Applicable Percentage thereof in
the same funds as those received by such Swing Line Lender.

(ii)If any payment received by the applicable Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by such
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by such Swing Line Lender in
its discretion), each Lender shall pay to the applicable Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the applicable
Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e)Interest for Account of Swing Line Lender.  Each Swing Line Lender shall be
responsible for invoicing the Borrower for interest on such Swing Line Lender’s
Swing Line Loans (provided that any failure of a Swing Line Lender to provide an
invoice for interest on Swing Line Loans shall not release the Borrower from its
obligation to pay such interest).  Until each Lender funds its Base Rate Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the applicable Swing
Line Lender.

- 53 -

--------------------------------------------------------------------------------

 

(f)Payments Directly to Swing Line Lender.  The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
applicable Swing Line Lender.

2.05Prepayments

.  (a) Optional.  (i) The Borrower may, upon notice to the Administrative Agent
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment,
at any time or from time to time voluntarily prepay Revolving Credit Loans in
whole or in part without premium or penalty subject to Section 3.05; provided
that (A) such notice must be received by the Administrative Agent not later than
10:00 a.m. (x) three Business Days prior to any date of prepayment of LIBOR
Loans and (y) on the date of prepayment of Base Rate Loans; (B) any prepayment
of LIBOR Loans shall be in a principal amount of $5,000,000 or a whole multiple
of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if LIBOR Loans are to be
prepaid, the Interest Period(s) of such Loans.  The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a LIBOR Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.16, each such
prepayment shall be applied to the Revolving Credit Loans of the Lenders in
accordance with their respective Applicable Percentages.

(ii)The Borrower may, upon notice to the applicable Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the applicable Swing Line Lender and
the Administrative Agent not later than 12:00 noon on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of principal shall be
accompanied by all accrued interest on the amount prepaid.

(b)Mandatory.  Subject to Section 2.18, if for any reason an Overadvance exists
at any time, the Borrower shall immediately prepay Revolving Credit Loans, Swing
Line Loans and L/C Borrowings and/or Cash Collateralize the L/C Obligations
(other than the L/C Borrowings) in an aggregate amount equal to such excess.

2.06Termination or Reduction of Commitments

.  The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, the Letter of Credit Sublimit or the Total Swing Line
Sublimit, or from time to time permanently reduce the Aggregate Commitments, the
Letter of Credit Sublimit or the Total Swing Line Sublimit; provided that (i)
any such notice shall be received by the Administrative Agent not later than
10:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof and

- 54 -

--------------------------------------------------------------------------------

 

(iii) the Borrower shall not terminate or reduce (A) the Aggregate Commitments
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Borrowing Base, (B) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Total Swing Line Sublimit if, after giving effect
thereto and to any concurrent prepayments hereunder, the Outstanding Amount of
Swing Line Loans would exceed the Total Swing Line Sublimit or the Outstanding
Amount of Swing Line Loans owing to any Swing Line Lender would exceed such
Swing Line Lender’s Swing Line Sublimit.  The Administrative Agent will promptly
notify the Lenders of any termination or reduction of the Letter of Credit
Sublimit, Swing Line Sublimit or the Aggregate Commitments under this Section
2.06.  Upon any reduction of the Aggregate Commitments, the Commitment of each
Lender shall be reduced by such Lender’s Applicable Percentage of such reduction
amount.  Upon any reduction of the Total Swing Line Sublimit, each Swing Line
Lender’s Swing Line Sublimit shall be reduced pro rata by an amount equal to
such reduction amount.  All fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

2.07Repayment of Loans

.  (a) Revolving Credit Loans.  The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Credit Loans
outstanding on such date.

(b)Swing Line Loans.  The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
and (ii) the Maturity Date.

(c)Protective Advances.  The Borrower shall repay each Protective Advance on the
earlier to occur of (i) written demand therefor by the Administrative Agent and
(ii) the Maturity Date.

(d)Dominion Account.  Borrower shall take all necessary steps to ensure that all
payments on Accounts or otherwise relating to ABL Priority Collateral are made
directly to a Dominion Account (or a lockbox relating to a Dominion
Account).  If Borrower or Subsidiary receives cash or payment items with respect
to any ABL Priority Collateral, it shall hold same in trust for Administrative
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account.    During any Cash Dominion Trigger Period if the
Administrative Agent elects to implement cash dominion, the ledger balance in
each Dominion Account as of the end of a Business Day shall be applied to the
Obligations at the beginning of the next Business Day.  If a credit balance
results from such application, it shall not accrue interest in favor of the Loan
Parties and shall be made available to the Borrower as long as no Default or
Event of Default exists.  At all times when a Cash Dominion Trigger Period is
not in effect, Borrower shall have unrestricted access to amounts in Deposit
Accounts.

2.08Interest

.  (a) Subject to the provisions of Section 2.08(b), (i) each LIBOR Loan shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to LIBOR for such Interest Period plus the
Applicable Rate; (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; and (iii) each

- 55 -

--------------------------------------------------------------------------------

 

Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.

(b)(i)If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Administrative Agent or the Required Lenders such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

(iii)Upon the request of the Administrative Agent or the Required Lenders, while
any Event of Default exists or automatically upon the occurrence of an Event of
Default under Section 8.01(a) or Section 8.01(f), the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

2.09Fees

.  

(a)Certain Fees. The Borrower shall pay the fees described in Sections 2.03(h)
and (i).

(b)Commitment Fee.  The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Fee Rate times the actual daily amount by
which the Aggregate Commitments exceed the Revolving Credit Usage, subject to
adjustment as provided in Section 2.16.  The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the first day of each April, July, October and January,
commencing with the first full quarter to occur after the Closing Date, and on
the last day of the Availability Period.  The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Fee Rate
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Fee Rate separately for each period during such quarter that such
Applicable Fee Rate was in effect.

- 56 -

--------------------------------------------------------------------------------

 

2.10Computation of Interest and Fees

.  (a) All computations of interest for Base Rate Loans (excluding Base Rate
Loans determined by reference to LIBOR) shall be made on the basis of a year of
365 or 366 days (in the case of a leap year), as the case may be, and actual
days elapsed.  All other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.11Evidence of Debt

.  (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b)In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12Payments Generally; Administrative Agent’s Clawback

.  (a) General.  All payments to be made by the Borrower shall be made free and
clear and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 1:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 1:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made

- 57 -

--------------------------------------------------------------------------------

 

on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

(b)(i)Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBOR Loans (or, in the case of any Borrowing
of Base Rate Loans, prior to 12:00 p.m. (noon) on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount.  In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii)Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuers, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuers, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

- 58 -

--------------------------------------------------------------------------------

 

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Revolving Credit Loans, to fund participations in Letters of Credit and
Swing Line Loans and to make payments pursuant to Section 10.04(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f)Insufficient Funds.  If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13Sharing of Payments by Lenders

.  If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations owing (but not
due and payable) to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Parties at such time)
of payment on account of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all of the Lenders at such time then, in each case under clause (a) and (b)
above, the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Revolving Credit Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the

- 59 -

--------------------------------------------------------------------------------

 

aggregate amount of Obligations then due and payable to the Lenders or owing
(but not due and payable) to the Lenders, as the case may be, provided that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.15, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section
shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14Increase in Commitments.

(a)Request for Increase.  Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time request an increase in the Aggregate Commitments to an amount
up to but not exceeding (giving effect to all such increases) $150,000,000;
provided that (i) any such request for an increase shall be in a minimum amount
of $5,000,000 (or such lesser amount that permits compliance with Section
2.14(e)(iv)) and (ii) the Borrower may make a maximum of five (5) such
requests.  At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).

(b)Lender Elections to Increase.  Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase.  Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c)Notification by Administrative Agent; Additional Lenders.  The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder.  Subject to the approval of the Administrative
Agent, the L/C Issuers and the Swing Line Lenders (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and

- 60 -

--------------------------------------------------------------------------------

 

substance reasonably satisfactory to the Administrative Agent and its counsel,
which invitation may be made concurrently with the notice required by Section
2.14(a).

(d)Effective Date and Allocations.  If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Revolving Credit Increase Effective Date”)
and the final allocation of such increase.  The Administrative Agent shall
promptly notify the Borrower and the Lenders of the final allocation of such
increase and the Revolving Credit Increase Effective Date.

(e)Conditions to Effectiveness of Increase.  Any such increase shall be subject
to the following additional conditions: (i) the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Revolving
Credit Increase Effective Date (in sufficient copies for each Lender) signed by
a Responsible Officer of such Loan Party (x) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (y) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Revolving Credit Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default or Event of Default shall have occurred and be
continuing as of the date of such notice given in accordance with Section
2.14(a) and both immediately before and after giving effect thereto as of the
Revolving Credit Increase Effective Date; (ii) the increase in Aggregate
Commitments shall be on the same terms and conditions as this Agreement (except
with respect to upfront or similar fees payable to the Lenders providing such
increase and arrangement fees), including benefiting from the same guarantees
and secured by the same liens and Collateral; (iii) the increase in Aggregate
Commitments, to the extent arising from the admission of an Eligible Assignee as
a Lender, shall be effected pursuant to one or more joinder agreements executed
and delivered by the Borrower, the new Lender(s) and the Administrative Agent,
each of which shall be in form and substance reasonably satisfactory to the
Administrative Agent; (iv) neither the funding of such increase (assuming that
the Aggregate Commitments as so increased are fully drawn) nor the existence of
the Liens securing the same would exceed 95% of any applicable limitation under
the Term Loan Documents or any other agreement governing material Indebtedness
for borrowed money of the Loan Parties and their Subsidiaries; (v) the Borrower
shall pay all reasonable and documented out-of-pocket fees and expenses in
connection with the increase in Aggregate Commitments, including payments
required pursuant to Section 3.05 in connection with the increase; and (vi) the
Borrower shall have delivered all customary agreements, certificates, opinions
and other customary documents reasonably requested by the Administrative Agent
in connection with such increase.  The Borrower shall prepay any Revolving
Credit Loans outstanding on the Revolving Credit Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Revolving Credit Loans ratable with any
revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section, and the Borrower may use advances from Lenders
having new or increased Commitments for such prepayment.

- 61 -

--------------------------------------------------------------------------------

 

(f)Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.15Cash Collateral.

(a)Certain Credit Support Events.  Upon the request of the Administrative Agent
or any L/C Issuer (i) if the applicable L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, the Borrower shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuers or the
Swing Line Lenders, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (ii)
above, after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).

(b)Voluntary Cash Collateralization of Letters of Credit.  Upon prior notice to
the Administrative Agent and any L/C Issuer, the Borrower or any other Loan
Party may, in its discretion and at any time, Cash Collateralize all or a
portion of the Outstanding Amount of L/C Obligations.

(c)Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked
deposit accounts at Bank of America which, in the case of Cash Collateral
provided by any Loan Party, shall be interest bearing deposit accounts.  The
Borrower shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.  The Borrower, and to the
extent provided by any Lender, such Lender, hereby grant to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders (including the Swing Line Lenders), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as the ABL
Priority Collateral pursuant hereto, and in all proceeds of the foregoing, all
as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(d).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

(d)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05, 2.06, 2.16 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

- 62 -

--------------------------------------------------------------------------------

 

(e)Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))), or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (w) any such release shall be without prejudice
to, and any disbursement or other transfer of Cash Collateral shall be and
remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, (x) that Cash Collateral
furnished by or on behalf of a Loan Party shall not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 2.15 may be otherwise applied in accordance with
Section 8.03), and (y) the Person providing Cash Collateral and the L/C Issuers
or Swing Line Lenders, as applicable, may agree that Cash Collateral shall not
be released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.16Defaulting Lenders

.  Notwithstanding anything to the contrary contained in this Agreement:

(a)Waivers and Amendments.  A Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in Section 10.01.

(b)Reallocation of Payments and Applicable Percentages.  For purposes of
determining Lenders’ obligations or rights to fund, participate in or receive
collections with respect to Loans and Letters of Credit (including existing
Swing Line Loans, Protective Advances and L/C Obligations), the Administrative
Agent may in its discretion reallocate Applicable Percentages by excluding a
Defaulting Lender’s Commitments and Loans from the calculation of thereof.

(c)Payments; Fees.  The Administrative Agent may, in its discretion, receive and
retain any amounts payable to a Defaulting Lender under the Loan Documents, and
a Defaulting Lender shall be deemed to have assigned to the Administrative Agent
such amounts until all Obligations owing to the Administrative Agent,
non-Defaulting Lenders and other Secured Parties have been paid in full.  The
Administrative Agent may use such amounts to cover the Defaulting Lender’s
defaulted obligations, to Cash Collateralize such Lender’s Fronting Exposure, to
readvance the amounts to the Borrower or to repay Obligations.  A Lender shall
not be entitled to receive any fees accruing hereunder while it is a Defaulting
Lender and its unfunded Commitment shall be disregarded for purposes of
calculating the commitment fee under Section 2.09(b).  If any L/C Obligations
owing to a Defaulting Lender are reallocated to other Lenders, fees attributable
to such L/C Obligations under Section 2.03(h) shall be paid to such
Lenders.  The Administrative Agent shall be paid all fees attributable to L/C
Obligations that are not reallocated.

(d)Defaulting Lender Cure.  If the Borrower, the Administrative Agent, Swing
Line Lenders and the L/C Issuers agree in writing in their sole discretion that
a Defaulting Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take

- 63 -

--------------------------------------------------------------------------------

 

such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Loans and funded and unfunded participations in
Letters of Credit, Swing Line Loans and Protective Advances to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(b)), whereupon that Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

2.17Protective Advances

.  The Administrative Agent shall be authorized, in its discretion, at any time
that any condition in Section 4.02 is not satisfied, to make Base Rate Loans
(“Protective Advances”) (a) up to an aggregate amount of $10,000,000 outstanding
at any time, if the Administrative Agent deems such Loans necessary or desirable
to preserve or protect Collateral, or to enhance the collectability or repayment
of Obligations, as long as such Loans do not cause Total Outstandings to exceed
the Aggregate Commitments; or (b) to pay any other amounts chargeable to the
Loan Parties under any Loan Documents, including interest, costs, fees and
expenses.  Lenders shall participate in Protective Advances outstanding from
time to time in accordance with their respective Applicable Percentages.  The
Required Lenders may at any time revoke the Administrative Agent’s authority to
make further Protective Advances under clause (a) by written notice to the
Administrative Agent.  Absent such revocation, the Administrative Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive.  No funding of a Protective Advance shall constitute a waiver by the
Administrative Agent or the Lenders of any Event of Default relating
thereto.  No Loan Party shall be a beneficiary of this Section 2.17  nor
authorized to enforce any of its terms.

2.18Overadvances

.  Any Overadvance shall be repaid by the Borrower on demand by the
Administrative Agent, and shall constitute an Obligation secured by the
Collateral, entitled to all benefits of the Loan Documents.  The Administrative
Agent may require the Lenders to fund Base Rate Loans that cause or constitute
an Overadvance and to forbear from requiring the Borrower to cure an
Overadvance, as long as the total Overadvance does not exceed 10% of the
Borrowing Base and does not continue for more than 30 consecutive days without
the consent of Required Lenders.  In no event shall Loans be required that would
cause Total Outstandings to exceed the Aggregate Commitments.  No funding or
sufferance of an Overadvance shall constitute a waiver by the Administrative
Agent or the Lenders of the Event of Default caused thereby.

Article III
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes

.  (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require an applicable
withholding agent to withhold or deduct any Tax, such Tax shall be withheld or
deducted in accordance with such Laws as determined by the Borrower or the

- 64 -

--------------------------------------------------------------------------------

 

Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii)If any applicable withholding agent shall be required by applicable Law to
withhold or deduct any Taxes, including both United States federal backup
withholding and withholding Taxes, from any payment, then (A) such withholding
agent shall withhold or make such deductions as are determined by such
withholding agent to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such withholding agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with applicable Law, and (C) if such Tax subject to
withholding or deduction is an Indemnified Tax, the sum payable by the Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)Tax Indemnifications.  (i) Without limiting the provisions of subsection (a)
or (b) above, the Borrower shall, and does hereby, indemnify each Recipient and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by the Borrower or the Administrative Agent or paid by the applicable
Recipient and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  The
Borrower shall also, and does hereby, indemnify the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor, for
any amount which a Lender or an L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection.  A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Recipient (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an L/C Issuer, shall be conclusive absent manifest error.

(c)Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of any
Other Taxes.  (i) Without limiting the provisions of subsection (a) or (b)
above, each Lender and each L/C Issuer shall, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Administrative Agent) incurred
by or asserted against the Administrative Agent by any Governmental Authority as
a result of the failure by such Lender or such L/C Issuer, as the case may be,
to deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or such L/C Issuer, as the
case may be, to the Administrative Agent pursuant to subsection (e).  Each
Lender and each L/C Issuer hereby authorizes the Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender or such L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).

- 65 -

--------------------------------------------------------------------------------

 

(d)Evidence of Payments.  Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e)Status of Lenders; Tax Documentation.  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (B) and (D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest”

- 66 -

--------------------------------------------------------------------------------

 

article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)executed originals of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable); or

(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct and
indirect partner.

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation

- 67 -

--------------------------------------------------------------------------------

 

prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Recipient has complied with such Recipient’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be.  If the Administrative Agent, any Lender or any L/C Issuer determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by the Administrative Agent, such Lender or such L/C Issuer,
as the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent, such Lender or such L/C
Issuer, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such L/C Issuer in the
event the Administrative Agent, such Lender or such L/C Issuer is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent, any Lender or any L/C Issuer to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the Borrower or any other Person.

(g)[Reserved].

(h)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02Illegality

.  If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to LIBOR, or to determine or charge interest rates based
upon LIBOR, or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender

- 68 -

--------------------------------------------------------------------------------

 

to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to make or continue LIBOR Loans or to convert Base Rate Loans to LIBOR
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the LIBOR component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
LIBOR component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all LIBOR Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBOR component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such LIBOR Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such LIBOR Loans and (y) if such notice asserts
the illegality of such Lender determining or charging interest rates based upon
LIBOR, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the LIBOR
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon LIBOR. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

3.03Inability to Determine Rates

.  The Administrative Agent will promptly notify the Borrower and the Lenders
if, in connection with any Loan or request with respect to a Loan, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable Loan
amount or Interest Period, or (ii) adequate and reasonable means do not exist
for determining LIBOR for the Loan or Interest Period (including with respect to
calculation of the Base Rate); or (b) the Administrative Agent or the Required
Lenders determine for any reason that LIBOR for the Interest Period does not
adequately and fairly reflect the cost to Lenders of funding or maintaining the
Loan.  Thereafter, the Lenders’ obligations to make or maintain affected LIBOR
Loans and utilization of the LIBOR component (if affected) in determining Base
Rate shall be suspended until the Administrative Agent determines (or is
instructed by the Required Lenders) to withdraw the notice.  Upon receipt of
such notice, the Borrower may revoke any pending request for funding, conversion
or continuation of a LIBOR Loan or, failing that, will be deemed to have
requested a Base Rate Loan, and the Administrative Agent may (or shall upon
request by the Required Lenders) immediately convert any affected LIBOR Loan to
a Base Rate Loan and/or disregard the use of LIBOR in determining Base Rate.

3.04Increased Costs; Capital Adequacy

.  (a) Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in calculating LIBOR) or
any L/C Issuer;

- 69 -

--------------------------------------------------------------------------------

 

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBOR Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to LIBOR (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or such L/C
Issuer of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or such
L/C Issuer hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or such L/C Issuer, the Borrower will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the

- 70 -

--------------------------------------------------------------------------------

 

foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or
such L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof).

(e)Reserves on LIBOR Loans.  The Borrower shall pay to each Lender, (i) as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBOR Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive) and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender.  If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05Compensation for Losses

.  Upon demand of any Lender (with a copy to the Administrative Agent) from time
to time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any LIBOR Loan on a
day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any LIBOR Loan on
the date or in the amount notified by the Borrower; or

(c)any assignment of a LIBOR Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBOR Loan
made by it at LIBOR for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market

- 71 -

--------------------------------------------------------------------------------

 

for a comparable amount and for a comparable period, whether or not such LIBOR
Loan was in fact so funded.

3.06Mitigation Obligations; Replacement of Lenders

.  (a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be.  The Borrower hereby agree
to pay all reasonable costs and expenses incurred by any Lender or any L/C
Issuer in connection with any such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.

3.07Survival

.  All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

Article IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01Conditions of Initial Credit Extension

.  The obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i)executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;

(ii)a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii)the Intercreditor Agreement, duly executed by each of the parties thereto;

- 72 -

--------------------------------------------------------------------------------

 

(iv)the Security Agreement, duly executed by each Loan Party, together with:

(A)proper financing statements in form appropriate for filing under the UCC in
all jurisdictions that the Administrative Agent may deem necessary or reasonably
desirable in order to perfect the Liens created under the Security Agreement,
covering the Collateral described in the Security Agreement,

(B)UCC and Lien searches and other evidence satisfactory to the Administrative
Agent that Liens in favor of the Administrative Agent are the only Liens upon
the Collateral, except Liens permitted under Section 7.01,

(C)evidence of the completion of all other actions, recordings and filings of or
with respect to the Security Agreement that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created thereby,

(D)the Account Control Agreements (as defined in the Security Agreement)
required pursuant to the Security Agreement and duly executed by the appropriate
parties, and

(E)evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement has been taken (including receipt of duly executed payoff letters and
UCC-3 termination statements);

(v)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;

(vi)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
the Borrower and each Guarantor is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

(vii)a favorable written opinion of Gibson, Dunn & Crutcher LLP addressed to the
Administrative Agent and each Lender, as to the matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request;

(viii)a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that, after giving effect to the issuance or deemed issuance of
any Letters of Credit on the Closing Date, any additional Credit Extension on
the Closing Date, the payment by the Borrower of all fees and expenses due
hereunder and all payments due on the Closing Date, Revolving Credit Usage shall
not exceed $20,000,000, and (C) that attached to such

- 73 -

--------------------------------------------------------------------------------

 

certificate are true and correct calculations evidencing satisfaction of the
conditions described in clause (B) above;

(ix)a Borrowing Base Certificate as of March 31, 2019;

(x)a financial forecast of Parent and its Subsidiaries on a consolidated basis
prepared by management of Parent, including consolidated balance sheets and
statements of income or operations and cash flows of Parent and its Subsidiaries
on a quarterly basis for each of Parent’s fiscal years 2019 through and
including 2024;

(xi)for the month ended March 31, 2019, a consolidated balance sheet of Parent
and its Subsidiaries as at the end of such month, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such month, all in reasonable detail, certified by a Financial Officer
of Parent as fairly presenting in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of Parent and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

(xii)a certificate from the Borrower attesting to the Solvency of each Material
Loan Party before and after giving effect to entering into this Agreement and
any repayment or incurrence of Indebtedness on the Closing Date and the payment
of fees and expenses in connection therewith, from its chief financial officer;

(xiii)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, and endorsements naming the
Administrative Agent, on behalf of the Lenders, as an additional insured or loss
payee, as the case may be, under all insurance policies maintained with respect
to the assets and properties of the Loan Parties that constitute Collateral;

(xiv)duly executed payoff letters  with respect to the existing indebtedness
under each of the first lien credit agreement and the second lien credit
agreement, together with all related release instruments and attachments
thereto, in each case in form and substance reasonably satisfactory to the
Administrative Agent;

(xv)[Reserved]; and

(xvi)if applicable, a duly executed Letter of Credit Application for each Letter
of Credit requested to be issued on the Closing Date, together with all other
documents and information pertaining to such requested Letter of Credit issuance
as the L/C Issuer or the Administrative Agent may reasonably require.

(b)(i) All fees required to be paid to the Administrative Agent and any L/C
Issuer on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Administrative Agent on behalf of the Lenders on or
before the Closing Date shall have been paid.

(c)Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced

- 74 -

--------------------------------------------------------------------------------

 

two days prior to the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

(d)[reserved].

(e)All consents, licenses, approvals, waivers, acknowledgements and other
agreements required in connection with the execution, delivery and performance
by such Loan Party, and the validity against such Loan Party, of the Loan
Documents to which it is a party shall be in full force and effect.

(f)The Borrower shall have provided, in form and substance satisfactory to the
Administrative Agent and each Lender, all documentation and other information as
the Administrative Agent or any Lender deems appropriate in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including the Patriot Act and Beneficial Ownership Regulation.  If the Borrower
or any other Loan Party qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, it shall deliver a Beneficial Ownership
Certification to the Administrative Agent and the Lenders upon request.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02Conditions to all Credit Extensions

.  The obligation of each Lender to honor any Request for Credit Extension
(other than a Revolving Credit Loan Notice requesting only a conversion of
Revolving Credit Loans to the other Type, or a continuation of LIBOR Loans) is
subject to the following conditions precedent:

(a)The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that (i) such representations and
warranties are qualified by materiality or reference to “Material Adverse
Effect”, in which case such representations and warranties shall be true and
correct in all respects, and (ii) that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (without duplication of any materiality
qualification applicable thereto) as of such earlier date; provided that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.

(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

- 75 -

--------------------------------------------------------------------------------

 

(c)The Administrative Agent and, if applicable, the applicable L/C Issuer or the
applicable Swing Line Lender shall have received a Request for Credit Extension
in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Revolving Credit Loan Notice
requesting only a conversion of Revolving Credit Loans to the other Type or a
continuation of LIBOR Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

4.03Post-Closing Date Conditions

.  

(a)Within 90 days after the Closing Date or such longer time as the
Administrative Agent permits in its sole discretion, the Borrower shall close
any Deposit Accounts maintained at Wells Fargo Bank, N.A. and transfer all funds
therein to an account of the Borrower maintained by the Administrative Agent and
provide evidence of such closure to the Administrative Agent, in form and
substance satisfactory to the Administrative Agent.

(b)Within 45 days after Closing or such longer time as the Administrative Agent
permits in its sole discretion, the Borrower shall delivered updated
endorsements on its insurance policies reflecting the Lender’s requested
changes.

Article V
REPRESENTATIONS AND WARRANTIES

Parent and the Borrower represents and warrants to the Administrative Agent and
the Lenders that:

5.01Existence, Qualification and Power

.  Each Loan Party and each of its Restricted Subsidiaries (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.  As of the Closing Date, all
information included in any Beneficial Ownership Certification is true and
complete in all respects.

5.02Authorization; No Contravention

.  The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is or is to be a party have been duly authorized
by all necessary corporate or other organizational action, and do not and will
not (a) contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, under, or require any
payment to be made under any Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Restricted Subsidiaries, except for conflicts, breaches or contraventions that
could not reasonably be expected to result in a Material Adverse Effect, (c)
violate any Law or any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to

- 76 -

--------------------------------------------------------------------------------

 

which such Person or its property is subject, except for violations that could
not reasonably be expected to result in a Material Adverse Effect; or (d) result
in the creation or imposition of any Lien on any property of the Borrower or any
Restricted Subsidiary except Liens created under the Loan Documents.

5.03Governmental Authorization; Other Consents

.  No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or continuance of the Liens created
under the Collateral Documents (including the first priority nature thereof with
respect to the ABL Priority Collateral) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for the authorizations, approvals, actions, notices and filings which (i)
have been duly obtained, taken, given or made and are in full force and effect,
(ii) are required by the Loan Documents or (iii) in the case of any
authorization, approval, action, notice or filing from or with a Person other
than a Governmental Authority, the failure to have could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

5.04Binding Effect

.  This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Loan Party that
is party thereto.  This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms except as such enforcement may be limited by bankruptcy,
insolvency or similar Laws of general application relating to the enforcement of
creditors’ rights and by general principles of equity.

5.05Financial Statements; No Material Adverse Effect

.  (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of Parent and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show or describe all material
indebtedness and other liabilities, direct or contingent, of Parent and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.

(b)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(c)The consolidated forecasted balance sheet, statements of income and cash
flows of Parent and its Subsidiaries delivered pursuant to Section 4.01 or
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, Parent’s best estimate of its future financial condition and
performance, recognizing that

- 77 -

--------------------------------------------------------------------------------

 

there are industry-wide risks normally associated with the types of business
conducted by Parent and its Subsidiaries and that Parent does not warrant that
such forecasts and estimates will ultimately prove to have been accurate.

5.06Litigation

.  There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of the Borrower, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of their Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or (b) either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.

5.07No Default

.  Neither any Loan Party nor any Restricted Subsidiary thereof is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

5.08Ownership of Property; Liens; Investments

.  Each Loan Party and each of its Restricted Subsidiaries has good title to, or
valid leasehold interests in, all of their respective property necessary or used
in the ordinary conduct of its business, except for Liens to secure the Term
Loan Priority Collateral, liens otherwise permitted under Section 7.01 hereof
and such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.09Environmental Compliance

.  (a) The Loan Parties and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b)None of the properties currently owned or operated or, to the knowledge of
any Loan Party, formerly owned or operated, by any Loan Party or any of its
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or is adjacent to any such
property.  Except as in accordance in all material respects with the
requirements of all Environmental Laws: (i) there are no and never have been any
underground or above-ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned or operated by
any Loan Party or any of its Subsidiaries or, to the best of the knowledge of
the Loan Parties, on any property formerly owned or operated by any Loan Party
or any of its Subsidiaries and (ii) Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by any Loan Party or any of its Subsidiaries.  Except as could not,
individually or in the aggregate, reasonably be expected to cause a Material
Adverse Effect, there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries.

- 78 -

--------------------------------------------------------------------------------

 

(c)Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law except for any investigations, assessments or remedial or
response actions not reasonably expected to result in any material liability to
any Loan Party or any of its Subsidiaries.  All Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in accordance with the requirements of all
Environmental Laws in all material respects and in a manner not reasonably
expected to result in material liability to any Loan Party or any of its
Subsidiaries.

(d)The Borrower and its Subsidiaries have obtained all Environmental Permits
necessary for the ownership and operation of its properties and assets and the
conduct of its business except where the failure to do so could, either
individually or in the aggregate, reasonably be expected to result in material
liability to any Loan Party or any of its Subsidiaries.  Except where the
failure to do so could not, either individually or in the aggregate, reasonably
be expected to cause a Material Adverse Effect, the Borrower and each of its
Subsidiaries have been and are in compliance with all terms and conditions of
such Environmental Permits.  There are no pending or, to the knowledge of the
Borrower, threatened, claims against the Borrower or any Subsidiary under any
Environmental Laws and neither the Borrower nor any Subsidiary has received any
written notice of alleged non-compliance with applicable Environmental Laws or
Environmental Permits which could, in each case, either individually or in the
aggregate, reasonably be expected to (i) cause a Material Adverse Effect or (ii)
result in material liability to any Loan Party or any of its Subsidiaries.

5.10Insurance

.  The properties of the Borrower and its Restricted Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Restricted
Subsidiary operates.

5.11Taxes

.  Parent and its Restricted Subsidiaries have filed all federal, state and
other material Tax returns and reports required to be filed, and have paid all
federal, state and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed Tax
assessment against Parent or any Restricted Subsidiary that would, if made, have
a Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any Tax sharing agreement.

5.12ERISA Compliance.

(a)There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could

- 79 -

--------------------------------------------------------------------------------

 

reasonably be expected to have a Material Adverse Effect.  There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

(b)Except as could not, either individually or in the aggregate, reasonably be
expected to cause a Material Adverse Effect: (i) no ERISA Event has occurred,
and neither the Borrower nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) the Borrower and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither the Borrower nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither the Borrower nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; (vi) no Pension Plan has
been terminated by the plan administrator thereof nor by the PBGC, and no event
or circumstance has occurred or exists that could reasonably be expected to
cause the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan; and (vii) the Borrower and each ERISA Affiliate have maintained
each Plan (other than a Multiemployer Plan) in compliance with the applicable
provisions of ERISA, the Code and other federal or state laws.

5.13Subsidiaries; Equity Interests; Loan Parties

.  As of the Closing Date, no Loan Party has any Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable (if applicable) and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens except those
permitted under Section 7.01.  As of the Closing Date, no Loan Party has any
equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13.  Set forth on Part (c) of
Schedule 5.13 is a complete and accurate list of all Loan Parties, showing as of
the Closing Date (as to each Loan Party) the jurisdiction of its incorporation,
the address of its principal place of business or chief executive office (as
applicable) and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation.  

5.14Margin Regulations; Investment Company Act

.  (a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  Following the application
of the proceeds of each Borrowing or drawing under each Letter of Credit, not
more than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any

- 80 -

--------------------------------------------------------------------------------

 

Affiliate of any Lender relating to Indebtedness and within the scope of Section
8.01(e) will be margin stock.

(b)Neither the Borrower nor any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15Disclosure

.  The Borrower has disclosed to the Administrative Agent and the Lenders all
written agreements, instruments and corporate or other restrictions to which it
or any of its Subsidiaries or any other Loan Party is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No written report, financial
statement, certificate or other information furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished), when taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projections, budgets, estimates and other forward looking statements,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time, recognizing that
there are industry-wide risks normally associated with the types of business
conducted by the Borrower and its Subsidiaries and that the Borrower does not
warrant that such projections, budgets, estimates and other forward looking
statements will ultimately prove to have been accurate.

5.16Compliance with Laws

.  Each Loan Party and each Restricted Subsidiary thereof is in compliance in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.17Intellectual Property; Licenses, Etc

. The Borrower and each of its Restricted Subsidiaries own, or possess the right
to use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person to the extent such conflict could reasonably be expected to have a
Material Adverse Effect.  To the best knowledge of the Borrower, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrower or
any of their Restricted Subsidiaries infringes upon any rights held by any other
Person.  No claim or litigation regarding any of the foregoing is pending or, to
the best knowledge of the Borrower, threatened, which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

5.18Solvency

.  Each Material Loan Party is, together with its Subsidiaries on a consolidated
basis, Solvent.

- 81 -

--------------------------------------------------------------------------------

 

5.19Casualty, Etc

. Neither the businesses nor the properties of any Loan Party or any of its
Restricted Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.20Labor Matters

.  There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower or any of its Restricted Subsidiaries as of the
Closing Date and neither the Borrower nor any Restricted Subsidiary have
suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.

5.21Collateral Documents

.  The provisions of the Collateral Documents are effective to create in favor
of the Administrative Agent for the benefit of the Secured Parties a legal,
valid and enforceable first priority Lien (subject to Liens permitted by Section
7.01) on all right, title and interest of the respective Loan Parties in the ABL
Priority Collateral described therein and with respect to the Term Loan Priority
Collateral a legal, valid and enforceable Lien.  Except for filings contemplated
hereby and by the Collateral Documents and for such other action completed on or
promptly after the Closing Date, no filing or other action will be necessary to
perfect or protect such Liens.

5.22Sanctions Concerns

.  No Loan Party, nor any Subsidiary, nor, to the knowledge of the Loan Parties
and their Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is, (a) currently the subject or
target of any Sanctions or (b) located, organized or resident in a Designated
Jurisdiction.

5.23EEA Financial Institutions

.  No Loan Party is an EEA Financial Institution.

Article VI
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Parent shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Restricted
Subsidiary to:

6.01Financial Statements; Borrowing Base Certificate

.  Deliver to the Administrative Agent for delivery to each Lender, in form and
detail reasonably satisfactory to the Administrative Agent:

(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of Parent (or, if earlier, 15 days after the date required to be
filed with the SEC (without giving effect to any extension permitted by the SEC)
(commencing with the fiscal year ending December 31, 2019), a consolidated
balance sheet of Parent and its Subsidiaries as at the end of such fiscal year,
and the related consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of

- 82 -

--------------------------------------------------------------------------------

 

nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit other than with respect to, or
resulting from, (i) an upcoming maturity date or (ii) any potential inability to
satisfy any financial covenant on a future date or for a future period;

(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Parent (or, if
earlier, 5 days after the date required to be filed with the SEC (without giving
effect to any extension permitted by the SEC (commencing with the fiscal quarter
ending March 31, 2019)), a consolidated balance sheet of Parent and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal quarter and for the portion of the Loan Parties’ fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by  a Financial Officer of the Loan Parties as fairly presenting in
all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of Parent and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

(c)if there are any Unrestricted Subsidiaries as of the end of any fiscal period
covered by the financial statements referred to in Section 6.01(a) or (b),
concurrently with the delivery of such financial statements, internally prepared
consolidating financial statements reconciling the financial condition of
Parent’s Restricted Subsidiaries and Unrestricted Subsidiaries, in a format
reasonably acceptable to the Administrative Agent, certified by a Financial
Officer of Parent as presenting fairly in all material respects the financial
condition and results of operations of the Restricted Subsidiaries and
Unrestricted Subsidiaries of Parent in accordance with GAAP;

(d)if a Monthly Financial Reporting Trigger Period is in effect, as soon as
available, but in any event within 30 days after the end of each month, a
consolidated balance sheet of Parent and its Subsidiaries as at the end of such
month, and the related consolidated statements of income or operations, changes
in shareholders’ equity, and cash flows for such month and for the portion of
Parent’s fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding month of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by  a Financial Officer of Parent as fairly presenting in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of Parent and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes;

(e)in connection with the delivery of financial statements referred to in
Section 6.01(a), a financial forecast of the Loan Parties and their Subsidiaries
on a consolidated and, if there are any Unrestricted Subsidiaries, consolidating
basis prepared by management of Parent, in form reasonably satisfactory to the
Administrative Agent, including consolidated and, if there are any Unrestricted
Subsidiaries, consolidating balance sheets and statements of income or
operations and cash flows of the Loan Parties and their Subsidiaries on a
quarterly basis for the immediately following fiscal year (including the fiscal
year in which the Maturity Date occurs);

- 83 -

--------------------------------------------------------------------------------

 

(f)a Borrowing Base Certificate along with the reporting required in Section
5.10(b) of the Security Agreement, prepared as of the end of the applicable
period, as soon as available, but in any event (i) when no Weekly BBC Trigger
Period is in effect, not later than 20 days after the end of each month and (ii)
when a Weekly BBC Trigger Period is in effect, not later than 3 Business Days
after the end of each week.  All calculations of Availability in any Borrowing
Base Certificate shall originally be made by the Borrower and certified by a
Financial Officer of the Borrower, provided that the Administrative Agent may
from time to time review and adjust any such calculation (A) to reflect its
reasonable estimate of declines in value of any ABL Priority Collateral, due to
collections received in the Dominion Accounts or otherwise; and (B) to the
extent the calculation is not made in accordance with this Agreement or does not
accurately reflect the Availability Reserve.

As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02Certificates; Other Information

.  Deliver to the Administrative Agent for delivery to each Lender, in form and
detail reasonably satisfactory to the Administrative Agent:

(a)concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;

(b)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), (b) and (c), a duly completed Compliance Certificate,
including a calculation of the Consolidated Fixed Charge Coverage Ratio whether
or not the financial covenant is being tested at such time, signed by a
Financial Officer of the Borrower(which delivery may, unless the Administrative
Agent, or a Lender requests executed originals at least three Business Days
prior to the applicable deadline for delivery thereunder, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

(c)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or written recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of any Loan Party by independent accountants in connection with the
accounts or books of any Loan Party or any of its Subsidiaries, or any audit of
any of them;

(d)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
Parent, and copies of all annual, regular, periodic and special reports and
registration statements which Parent may file or be required to file with the
SEC under Section 13 or 15(d) of the Exchange Act, or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

- 84 -

--------------------------------------------------------------------------------

 

(e)promptly after the furnishing thereof, copies of any written statement or
report furnished to any holder of debt securities of any Loan Party or of any of
its Restricted Subsidiaries pursuant to the terms of the Term Loan Documents or
any indenture, loan or credit or similar agreement with respect to Indebtedness
in excess of $10,000,000 (other than this Agreement or the Term Loan Agreement)
and not otherwise required to be furnished to the Lenders pursuant to Section
6.01 or any other clause of this Section 6.02;

(f)in connection with the delivery of financial statements under Section 6.1(a)
(or such later period as the Administrative Agent may agree in its discretion),
a report summarizing the insurance coverage (specifying type, amount and
carrier) in effect for each Loan Party and its Restricted Subsidiaries and
containing such additional information as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably specify;

(g)promptly, and in any event within five Business Days after receipt thereof by
Parent or any Loan Party or any Restricted Subsidiary thereof, copies of each
written notice or other correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof;

(h)[Reserved];

(i)promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect; and

(j)promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request, including without
limitation, information for purposes of compliance with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the Patriot Act and the Beneficial Ownership Regulation.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d), (e) or (i)  or (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Parent or the Borrower posts such documents, or provides a link thereto on
the Internet at the website address listed on Schedule 10.02; or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender following a
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by fax transmission or e-mail) of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to

- 85 -

--------------------------------------------------------------------------------

 

maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Debt
Domain, Syndtrak, ClearPar, or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that (w)
all such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arranger, the L/C Issuers and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information”.

6.03Notices

.  Promptly notify the Administrative Agent and each Lender:

(a)of the occurrence of any Default;

(b)(i) the breach or non-performance of, or any default under, a Contractual
Obligation of the Borrower or any Restricted Subsidiary; (ii) any dispute,
litigation, investigation, proceeding or suspension between the Borrower or any
Restricted Subsidiary and any Governmental Authority; (iii) the commencement of,
or any material development in, any litigation or proceeding affecting the
Borrower or any Restricted Subsidiary, including pursuant to any applicable
Environmental Laws, (iv) or any other matter, in each case, that has resulted or
could reasonably be expected to result in a Material Adverse Effect;

(c)the commencement of, or any material development in, any investigation,
litigation or proceeding affecting the Borrower or any Restricted Subsidiary
pursuant to any applicable Environmental Laws which could, either individually
or in the aggregate, reasonably be expected to result in material liability to
any Loan Party or any of its Restricted Subsidiaries;

(d)of the occurrence of any ERISA Event;

- 86 -

--------------------------------------------------------------------------------

 

(e)of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b); and

(f)notice of receipt by a Loan Party of a fee for the early termination of any
contract with a customer.

Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04Payment of Obligations

.  Pay and discharge as the same shall become due and payable, all its material
Tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Restricted Subsidiary.

6.05Preservation of Existence, Etc.

  (a) Preserve, renew and maintain in full force and effect the Borrower’s and
the Material Loan Parties’ legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06Maintenance of Properties

.  (a) Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c) use
the standard of care typical in the industry in the operation and maintenance of
its facilities.

6.07Maintenance of Insurance

.  (a) Maintain insurance with respect to the Collateral, covering casualty,
hazard, theft, malicious mischief, flood and other risks, in amounts, with
endorsements and with financially sound and reputable insurers of such types, on
such terms and in such amounts (including deductibles, co-insurance and
self-insurance, if adequate reserves are maintained with respect thereto) as is
customary in the case of entities of established reputations engaged in the same
or a similar business and similarly situated. In connection with the delivery of
financial statements under Section 6.1(a), the Borrower shall deliver to the
Administrative Agent certificates evidencing its insurance policies.  Unless the
Administrative Agent shall agree otherwise, each policy shall include reasonably
satisfactory endorsements that (i) provide for not less than 30 days prior
notice to the Administrative Agent of termination, lapse or cancellation of such
insurance (10 days prior notice in connection to the Administrative Agent of
termination, lapse or cancellation due to non-payment) and (ii) with respect to
insurance

- 87 -

--------------------------------------------------------------------------------

 

covering Collateral, name the Administrative Agent as loss payee.  If the
Borrower fails to provide and pay for any insurance, the Administrative Agent
may, within 5 days after providing notice to the Borrower, at its option, but
shall not be required to, procure the insurance and charge the Borrower
therefor.  The Borrower agrees to deliver to the Administrative Agent, promptly
as rendered, copies of all reports made to insurance companies.  Unless an Event
of Default has occurred and is continuing, the Loan Parties may settle, adjust
or compromise any insurance claim, as long as the proceeds are delivered to the
Administrative Agent.  Unless an Event of Default has occurred and is
continuing, the Administrative Agent shall be authorized to settle, adjust and
compromise such claims.

(b)In addition to the insurance required under clause (a) with respect to
Collateral, maintain insurance with financially sound and reputable insurers,
with respect to the properties and business of the Loan Parties, of such type,
in such amounts, and with such coverages and deductibles as are at the time of
placing such insurance customary for companies similarly situated engaged in
similar businesses and which are available at commercially reasonable rates.

6.08Compliance with Laws

.  Comply in all material respects with the requirements of all Laws (including
Anti-Terrorism Laws) and all orders, writs, injunctions and decrees applicable
to it or to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply (other than failure to comply with Anti-Terrorism Laws) therewith
could not reasonably be expected to have a Material Adverse Effect.

6.09Books and Records

.  (a) Maintain proper books of record and account, in which full, true and
correct entries in all material respects in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Restricted Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Restricted Subsidiary, as the case may
be.

6.10Inspection Rights

.  (a) Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that when an Event
of Default has occurred and is continuing, the Administrative Agent  (or any of
its respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

(b)Subject to the reimbursement limitations contained in the next sentence, at
any time upon the Administrative Agent’s reasonable request, the Loan Parties
will allow the Administrative Agent (or its designee) to conduct field
examinations to ensure the adequacy of Collateral included in any Borrowing Base
and related reporting and control systems, and prepared on a basis reasonably
satisfactory to the Administrative Agent, such field examinations to include,

- 88 -

--------------------------------------------------------------------------------

 

without limitation, information required by applicable Law.  The Borrower shall
reimburse the Administrative Agent for all reasonable and documented
out-of-pocket charges, costs and expenses (including a reasonable per diem field
examination charge) related thereto with respect to no more than one such field
examination during each calendar year; provided that if Availability is at any
time less than the greater of (i) 20.0% of the Borrowing Base and (ii)
$15,000,000, the Borrower shall reimburse the Administrative Agent for all
reasonable and documented out-of-pocket charges, costs and expenses (including a
reasonable per diem field examination charge) incurred in connection with a
second such field examination during such calendar year (without any obligation
on the part of the Administrative Agent to conduct such examination); and
provided, further, that when an Event of Default has occurred and is continuing,
there shall be no limitation on the number or frequency of field examinations
that shall be at the sole expense of the Borrower. For the purposes of clarity,
any field examination commenced when an Event of Default has occurred and is
continuing may be completed at the Borrower’s sole expense notwithstanding the
cessation of such Event of Default.  The Secured Parties shall have no duty to
any Loan Party to make any inspection, nor to share any results of any
inspection, appraisal or report with any Loan Party.  The Borrower acknowledges
that all inspections, appraisals and reports are prepared by the Administrative
Agent and/or the Lenders are for their purposes, and the Borrower shall not be
entitled to rely upon them.

6.11Use of Proceeds

.  Use the proceeds of the Credit Extensions (i) to refinance certain existing
indebtedness and to pay related costs and expenses, (ii) to issue standby or
commercial Letters of Credit, (ii) to finance working capital needs and for
other general corporate purposes, including the financing of Permitted
Acquisitions, Investments permitted by Section 7.03 and any other use permitted
by the Loan Documents in each case not in contravention of any Law or of any
Loan Document.

6.12Covenant to Guarantee Obligations and Give Security

.  (a) With respect to (x) any Person that becomes a direct or indirect
Subsidiary after the Closing Date (other than a CFC, a Subsidiary that is held
directly or indirectly by a CFC, any Immaterial Domestic Subsidiary created or
acquired after the Closing Date and any Unrestricted Subsidiary), (y) any
Immaterial Domestic Subsidiary that ceases to be an Immaterial Domestic
Subsidiary and (z) any Subsidiary that is designated as a Restricted Subsidiary
in accordance with Section 6.19(c), then the Borrower shall, at the Borrower’s
expense:

(i)within 30 days (or such longer time as the Administrative Agent may agree in
its discretion) after such formation, acquisition, ceasing to be an Immaterial
Domestic Subsidiary or designation as a Restricted Subsidiary (or such longer
period as may be agreed by the Administrative Agent in its sole discretion),
cause such Subsidiary, and cause each direct and indirect parent of such
Subsidiary (if it has not already done so), to duly execute and deliver to the
Administrative Agent a guaranty or guaranty supplement, in form and substance
reasonably satisfactory to the Administrative Agent, guaranteeing the other Loan
Parties’ obligations under the Loan Documents,

(ii)within 30 days (or such longer time as the Administrative Agent may agree in
its discretion) after such formation, acquisition, ceasing to be an Immaterial
Domestic Subsidiary or designation as a Restricted Subsidiary (or such longer
period as may be agreed by the Administrative Agent in its sole discretion),
cause such Subsidiary and each

- 89 -

--------------------------------------------------------------------------------

 

direct and indirect parent of such Subsidiary (if it has not already done so) to
duly execute and deliver to the Administrative Agent a Security Agreement
Supplement and other security and pledge agreements, as specified by and in form
and substance reasonably satisfactory to the Administrative Agent (including
delivery of other instruments of the type specified in Section 4.01(a)(iv)),
securing payment of all the Obligations of such Subsidiary or such parent, as
the case may be, under the Loan Documents and constituting Liens on all such
property (other than Excluded Properties) purported to be subject to such
Collateral Document,

(iii)within 30 days (or such longer time as the Administrative Agent may agree
in its discretion) after such formation, acquisition, ceasing to be an
Immaterial Domestic Subsidiary or designation as a Restricted Subsidiary (or
such longer period as may be agreed by the Administrative Agent in its sole
discretion), cause such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to take whatever action (including
the filing of UCC financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the Security
Agreement Supplement and security and pledge agreements delivered pursuant to
this Section 6.12, enforceable against all third parties in accordance with
their terms, and

(iv)within 60 days (or such longer time as the Administrative Agent may agree in
its discretion) after such formation, acquisition, ceasing to be an Immaterial
Domestic Subsidiary or designation as a Restricted Subsidiary (or such longer
period as may be agreed by the Administrative Agent in its sole discretion),
deliver to the Administrative Agent, upon the request of the Administrative
Agent in its sole discretion, a signed copy of a favorable opinion, addressed to
the Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to the matters
contained in clauses (i), (ii) and (iii) above, and as to such other matters as
the Administrative Agent may reasonably request.

(b)Upon the acquisition of any property by any Loan Party of a type that is
intended to be Collateral, if such property, in the reasonable judgment of the
Administrative Agent, shall not already be subject to a perfected security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties, then the Borrower shall, at the Borrower’s expense:

(i)within 30 days (or such longer time as the Administrative Agent may agree in
its discretion) after such acquisition (or such longer period as may be agreed
by the Administrative Agent in its sole discretion), furnish to the
Administrative Agent a description of the property so acquired in detail
satisfactory to the Administrative Agent,

(ii)within 30 days (or such longer time as the Administrative Agent may agree in
its discretion) after such acquisition (or such longer period as may be agreed
by the Administrative Agent in its sole discretion), (A) cause the applicable
Loan Party to duly execute and deliver to the Administrative Agent Security
Agreement Supplements and other security and pledge agreements, as specified by
and in form and substance reasonably

- 90 -

--------------------------------------------------------------------------------

 

satisfactory to the Administrative Agent, securing payment of all the
Obligations of the applicable Loan Party under the Loan Documents and
constituting Liens on all such personal properties and (B) cause the applicable
Loan Party to take whatever action (including the filing of UCC financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Required Lenders
to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on such
property, enforceable against all third parties, and

(iii)within 60 days (or such longer time as the Administrative Agent may agree
in its discretion) after such acquisition (or such longer period as may be
agreed by the Administrative Agent in its sole discretion), deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to the matters
contained in clause (ii) above and as to such other matters as the
Administrative Agent may reasonably request.

(c)At any time upon the written request of the Administrative Agent, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent may reasonably deem necessary or
desirable in obtaining the full benefits of, or (as applicable) in perfecting
and preserving the Liens of, such guaranties, Security Agreement Supplements and
other security and pledge agreements.

(d)Upon any other Domestic Subsidiary that is a Restricted Subsidiary becoming a
guarantor of the Term Loan Indebtedness, such Person shall be deemed to be a
“Guarantor” for purposes of this Agreement and the Borrower shall promptly cause
such Person to duly execute and deliver to the Administrative Agent a guaranty
or guaranty supplement, in form and substance reasonably satisfactory to the
Administrative Agent, guaranteeing the other Loan Parties’ obligations under the
Loan Documents and to deliver such other Loan Documents and take such other
actions specified in clause (a) above within the time frames specified therein.

(e)Notwithstanding the foregoing, if, as of the end of any fiscal quarter, the
Immaterial Domestic Subsidiaries collectively (i) generated more than 5% of
Consolidated EBITDA for the Measurement Period most recently ended for which
financial statements of the Parent and its Restricted Subsidiaries are available
or (ii) own net assets that have an aggregate fair market value equal to or
greater than 5.0% of Consolidated Tangible Assets of the Parent and its
Restricted Subsidiaries, then in each case the Borrower shall cause one or more
of such Immaterial Domestic Subsidiaries to execute a joinder agreement (or
agreements) such that after giving effect thereto, (A) all such remaining
Immaterial Domestic Subsidiaries that are not Guarantors generated less than 5%
of Consolidated EBITDA for such Measurement Period and (B) the total net assets
owned by all such remaining Immaterial Domestic Subsidiaries that are not
Guarantors will have an aggregate fair market value of less than 5.0% of the
Consolidated Tangible Assets of the Parent and its Restricted Subsidiaries.

6.13Compliance with Environmental Laws

.  Comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all

- 91 -

--------------------------------------------------------------------------------

 

applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws in all material respects; provided, however, that neither the
Loan Parties nor any of their Restricted Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

6.14Preparation of Environmental Reports

.  At the request of the Required Lenders during the occurrence and continuance
of an Event of Default, provide to the Lenders within 60 days (or such longer
period as the Administrative Agent may agree in its sole discretion) after such
request, at the expense of the Borrower, an environmental site assessment report
for any of its properties described in such request, prepared by an
environmental consulting firm reasonably acceptable to the Administrative Agent,
indicating the presence or absence of Hazardous Materials and the estimated cost
of any compliance, removal or remedial action in connection with any Hazardous
Materials on such properties.  Without limiting the generality of the foregoing,
if the Administrative Agent reasonably determines at any time that a material
risk exists that any such report will not be provided within the time referred
to above, the Administrative Agent may retain an environmental consulting firm
to prepare such report at the expense of the Borrower, and the Borrower hereby
grants and agrees to cause any Restricted Subsidiary that owns any property
described in such request to grant at the time of such request to the
Administrative Agent, the Lenders, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants,
to enter onto their respective properties to undertake such an assessment.

6.15Further Assurances

.  Promptly upon the reasonable request by the Administrative Agent, or any
Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Restricted Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Restricted Subsidiaries is or is to be a party, and cause each of its
Restricted Subsidiaries to do so.

6.16Compliance with Terms of Leaseholds

.  Make all payments and otherwise perform all obligations in respect of all
leases of real property to which Parent or any of its

- 92 -

--------------------------------------------------------------------------------

 

Restricted Subsidiaries is a party, keep such leases in full force and effect
and not allow such leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled, notify the Administrative Agent of any
default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Restricted Subsidiaries to do so, except, in any case, where the failure to
do so, either individually or in the aggregate, could not be reasonably likely
to have a Material Adverse Effect.

6.17Material Contracts

.  Perform and observe all the terms and provisions of each Material Contract to
be performed or observed by it, maintain each such Material Contract in full
force and effect, enforce each such Material Contract in accordance with its
terms, take all such action to such end as may be from time to time requested by
the Administrative Agent and, upon request of the Administrative Agent, make to
each other party to each such Material Contract such demands and requests for
information and reports or for action as any Loan Party or any of its Restricted
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Restricted Subsidiaries to do so, except, in any case, where the failure to
do so, either individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

6.18Administration of Deposit Accounts

.  Section V of the Perfection Certificate sets forth all deposit accounts
maintained by the Loan Parties, including all Dominion Accounts. The Loan
Parties shall take all actions necessary to establish all deposit account with
Bank of America (other than Excluded Accounts and except as provided in the
Intercreditor Agreement).  The applicable Loan Party shall be the sole account
holder of each deposit account (other than Excluded Accounts) and shall not
allow any other Person (other than Administrative Agent or the Term Loan Agent
to the extent required under the Term Loan Credit Agreement) to have control
over such deposit accounts or any property deposited therein.  The Borrower
shall promptly notify the Administrative Agent of any opening or closing of a
deposit account (other than an Excluded Account) by any Loan Party and, with the
consent of Administrative Agent, will amend Section V of the Perfection
Certificate to reflect same.

6.19Designation and Conversion of Restricted and Unrestricted Subsidiaries;
Covenants With Respect to Unrestricted Subsidiaries.

(a)Unless designated as an Unrestricted Subsidiary in accordance with
Section 6.19(b), any Person that becomes a Subsidiary of Parent or any of its
Restricted Subsidiaries shall be classified as a Restricted Subsidiary.

(b)The Borrower may designate, by written notification thereof to the
Administrative Agent, any Restricted Subsidiary, including a newly formed or
newly acquired Subsidiary, as an Unrestricted Subsidiary if (i) prior, and
immediately after giving effect, to such designation (including after giving
effect to the reclassification of any Investments in, Indebtedness of, and/or
Liens on the assets of, such Subsidiary), no Default or Event of Default exists,
(ii) such designation is deemed to be an Investment in an Unrestricted
Subsidiary in an amount equal to the fair market value as of the date of such
designation of the Borrower’s direct and indirect ownership interest in such
Subsidiary and such Investment would be permitted to be made at the time of such
designation under Section 7.03, (iii) immediately after giving effect to such
designation, the Total Outstandings shall not exceed the lesser of (x) the
Aggregate Commitments of the Lenders and (y) the Borrowing Base (after giving
effect to the removal from the Borrowing Base of any of such Restricted

- 93 -

--------------------------------------------------------------------------------

 

Subsidiary’s Accounts which were included in the Borrowing Base immediately
prior to such designation), and (iv) such Subsidiary is not a “restricted
subsidiary” or a guarantor with respect to the Term Loan Documents.  Except as
provided in this Section 6.19(b), no Restricted Subsidiary may be designated or
redesignated as an Unrestricted Subsidiary.

(c)The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of the Loan Parties and such Restricted Subsidiary contained in
each of the Loan Documents with respect to such Restricted Subsidiary are true
and correct in all material respects on and as of such date as if made on and as
of the date of such redesignation (or, if stated to have been made expressly as
of an earlier date, were true and correct as of such date), (ii) no Default
would be caused by such designation, and (iii) the applicable Loan Party and
such Restricted Subsidiary each comply with the applicable requirements under
Section 6.12, at which time such Subsidiary shall cease to be an “Unrestricted
Subsidiary” and shall become a “Restricted Subsidiary” for purposes of this
Agreement and the other Loan Documents without any amendment, modification or
other supplement to any of the foregoing.  Any such designation shall be treated
as a recovery of the applicable Loan Party’s Investment in such Unrestricted
Subsidiary in an amount equal to the lesser of the fair market value at such
time of the applicable Loan Party’s direct and indirect ownership interest in
such Subsidiary or the amount of the applicable Loan Party’s Investment
previously made in (and not previously recovered from) such Unrestricted
Subsidiary.

(d)The Loan Parties:

(i)will cause the management, business and affairs of Parent and its Restricted
Subsidiaries to be conducted in such a manner (including, without limitation, by
keeping separate books of account, furnishing separate balance sheets and income
statements of Unrestricted Subsidiaries to creditors and potential creditors
thereof (to the extent required hereunder) and by not permitting assets of
Unrestricted Subsidiaries to be commingled with those of the Loan Parties) so
that each Unrestricted Subsidiary will be treated as an entity separate and
distinct from the Loan Parties and their Restricted Subsidiaries;

(ii)will cause each Unrestricted Subsidiary to refrain from maintaining its
assets in such a manner that would make it costly or difficult to segregate,
ascertain or identify as its individual assets from those of any other Loan
Party;

(iii)will not, and will not permit any other Loan Party to, incur, assume,
guarantee or be or become liable for any Indebtedness of any of the Unrestricted
Subsidiaries except to the extent permitted by this Agreement; and

(iv)the Loan Parties will not permit any Unrestricted Subsidiary to hold any
Equity Interest in, or any Indebtedness of, any Loan Party or any Restricted
Subsidiary.

Article VII
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Parent shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly:

- 94 -

--------------------------------------------------------------------------------

 

7.01Liens

.  Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, or sign or file or,
to the knowledge of any Loan Party, suffer to exist under the UCC of any
jurisdiction a financing statement that names Parent or any of its Restricted
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:

(a)Liens pursuant to any Loan Document;

(b)Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals, refinancing, refunding, replacement or extensions thereof, provided
that (i) the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 7.02(d),
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.02(d);

(c)Liens for Taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(d)carriers’, landlord’s, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, laborer’s, or other like Liens arising in the ordinary course of
business which do not secure Indebtedness for borrowed money and which are not
overdue for a period of more than 90 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

(e)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, self-insurance obligations, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

(f)Liens on deposits to secure the performance of bids, tenders, trade contracts
and leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i)Liens securing Indebtedness permitted under Section 7.02(f) including such
Liens outstanding on the date hereof; provided that (i) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
and (ii) the Indebtedness secured thereby does not exceed the cost or fair
market value, whichever is lower, of the property being acquired on the date of
acquisition;

- 95 -

--------------------------------------------------------------------------------

 

(j)Leases, subleases, licenses and sublicenses with respect to the assets or
properties of any Loan Party or any Restricted Subsidiary, in each case entered
into in the ordinary course of such Person’s business so long as such leases do
not apply to Collateral or are subordinate in all respects to the Liens granted
and evidenced by the Collateral Documents and do not, individually or in the
aggregate, (i) interfere in any material respect with the ordinary conduct of
the business of Loan Party or any Restricted Subsidiary or (ii) materially
impair the use (for its intended purposes) or the value of the property subject
thereto;

(k)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(l)Liens on property of the Borrower and the Guarantors securing Indebtedness
permitted under Section 7.02(g), subject to the Intercreditor Agreement;

(m)Liens on property of a Person existing at the time such Person is acquired or
merged into or consolidated with the Borrower or any Guarantor or becomes a
Restricted Subsidiary of the Borrower; provided that such Liens were not created
in contemplation of such merger, consolidation or Investment and do not extend
to any assets other than those of the Person merged into or consolidated with
the Borrower or such Guarantor or acquired by the Borrower or such Guarantor,
and the applicable Indebtedness secured by such Lien is permitted under Section
7.02(j);

(n)rights of setoff or bankers’ liens upon deposits of funds in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business;

(o)in connection with any Indebtedness permitted under Section 7.02(o), Liens
solely on the proceeds received or to be received by any Loan Party in
connection with the termination of any insurance policy financed by such
Indebtedness;

(p)Liens solely on any cash earnest money deposits made by a Loan Party in
connection with any letter of intent or purchase agreement with respect to a
Permitted Acquisition;

(q)Liens arising from precautionary UCC financing statements regarding, and any
interest or title of a licensor, lessor or sublessor under, any operating lease;

(r)Liens arising from UCC financing statements filed solely for obligations
arising from the deferred purchase price of property or services (x) not overdue
by more than 120 days and incurred in the ordinary course of such Person’s
business or (y) being contested in good faith by appropriate proceedings for
which reserves and other appropriate provisions, if any, required by GAAP shall
have been made; and

(s)other Liens incident to the ordinary course of business that are not incurred
in connection with the incurrence of any Indebtedness in respect of an aggregate
amount of obligations with a value not to exceed $500,000 at any one time
outstanding.

- 96 -

--------------------------------------------------------------------------------

 

7.02Indebtedness

.  Create, incur, assume or suffer to exist any Indebtedness, except:

(a)obligations (contingent or otherwise) existing or arising under any interest
rate Swap Contract, provided that (i) such obligations are (or were) entered
into by such Person to hedge against (including cap, collar, or exchange)
interest rates or foreign exchange rates, which are incurred in the ordinary
course of business and not for speculative purposes and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

(b)Indebtedness among the Loan Parties and their wholly owned Restricted
Subsidiaries, which Indebtedness shall (i) be on terms (including subordination
terms) reasonably acceptable to the Administrative Agent and (ii) be otherwise
permitted under the provisions of Section 7.03;

(c)Indebtedness under the Loan Documents;

(d)Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancing, refunding, replacement, renewal or extension, in whole or in
part, of the foregoing; provided that (i) the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal, or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing, refunding, renewal, or extension, (ii) the stated maturity date of
such refinancing, refunding, renewing or extending Indebtedness is no earlier
than six months after the Maturity Date, and (iii) the refinanced debt is
retired in full on the issuance date of the refinancing debt;

(e)Guarantees of any Loan Party or any Restricted Subsidiary in respect of
Indebtedness otherwise permitted hereunder of any Loan Party;

(f)Indebtedness with respect to the extent and in the amounts permitted under
Section 5.02(b)(iii) and (v) of the Term Loan Credit Agreement;

(g)(x) the Term Loan Indebtedness incurred in connection with the Term Loan
Credit Agreement provided that the aggregate principal amount of such
Indebtedness shall not exceed $275,000,000 at any time outstanding, so long as
(i) the Term Loan Agent on behalf of the Secured Parties (as defined in the Term
Loan Credit Agreement) has entered into the Intercreditor Agreement, (ii) the
Term Loan Secured Parties are granted a first priority Lien solely in the Term
Loan Priority Collateral and the Excluded ABL Collateral (as defined in the
Intercreditor Agreement) and (iii) such Secured Parties are granted a second
priority Lien solely in the ABL Priority Collateral and (y) any refinancings,
refundings, renewals or extensions thereof permitted by the Intercreditor
Agreement, provided with respect to this clause (y) that (A) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal, or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing, refunding, renewal, or extension, (B) immediately prior
to and after giving effect to the issuance of such Indebtedness, there would be
no Default under this Agreement, (C) such Indebtedness’ scheduled maturity is no
earlier than ninety-one (91) days after the Maturity Date, (D) such Indebtedness
does not require

- 97 -

--------------------------------------------------------------------------------

 

any scheduled repayments, defeasance or redemption (or sinking fund therefor) of
any principal amount thereof prior to maturity; provided that, for the avoidance
of doubt, this clause (D) shall not prohibit customary high yield indenture
provisions requiring offers to repurchase in connection with asset sales (such
offer not exceeding 100% of the outstanding principal balance of such
Indebtedness) or any change of control (such offer not exceeding 101% of the
outstanding principal balance of such Indebtedness) and provisions regarding
prepayment from the net cash proceeds of certain debt issuances, casualty
events, extraordinary receipts, tax receipts and equity issuances, in each case,
only to the extent not required to be applied first to the Obligations pursuant
to the terms of the Loan Documents, (E) no indenture or other agreement
governing such Indebtedness contains (1) maintenance financial covenants or (2)
covenants or events of default that are more restrictive in any material respect
on the Borrower or any of their Restricted Subsidiaries than then applicable
market terms and conditions for comparable issuers and issuances, (F) if
secured, such Indebtedness shall not be secured by a first lien on any of the
ABL Priority Collateral and the administrative agent or trustee therefor shall
have entered into an Intercreditor Agreement with the Administrative Agent in
form and substance reasonably satisfactory to it and (G) the aggregate principal
amount of such Indebtedness does not exceed $275,000,000;

(h)Indebtedness in respect of workers’ compensation claims, unemployment
insurance, employee compensation and benefits, self-insurance obligations,
performance bonds, surety appeal or similar bonds and completion guarantees
provided by any Loan Party or a Restricted Subsidiary in the ordinary course of
its business;

(i)Indebtedness in respect of (i) self-insurance obligations or completion, bid,
performance, appeal or surety bonds issued for the account of the Borrower or
any wholly-owned Restricted Subsidiary in the ordinary course of business,
including guarantees or obligations of the Borrower or any wholly-owned
Restricted Subsidiary with respect to letters of credit supporting such
self-insurance, completion, bid, performance, appeal or surety obligations (in
each case other than for an obligation for money borrowed) or (ii) obligations
represented by letters of credit for the account of the Borrower or any
wholly-owned Restricted Subsidiary, as the case may be, in order to provide
security for workers’ compensation claims;

(j)indemnification, adjustment of purchase price, earn-out or similar
obligations (including without limitation any Earn Out Obligations), in each
case, incurred or assumed in connection with any Permitted Acquisition or
disposition of any business or assets of the Borrower or any wholly-owned
Restricted Subsidiary or Equity Interests of a wholly-owned Restricted
Subsidiary, other than guarantees of Indebtedness incurred by any person
acquiring all or any portion of such business, assets or Equity Interests for
the purpose of financing or in contemplation of any such Permitted Acquisition;
provided that (i) any amount of such obligations included on the face of the
balance sheet of the Borrower or any wholly-owned Restricted Subsidiary shall
not be permitted under this clause (j) unless such obligation arises with
respect to a Permitted Acquisition approved by all Lenders and (ii) in the case
of a disposition, the maximum aggregate liability in respect of all such
obligations outstanding under this clause (j) shall at no time exceed the gross
proceeds actually received by the Borrower and the wholly-owned Restricted
Subsidiaries in connection with such disposition;

(k)[Reserved];

- 98 -

--------------------------------------------------------------------------------

 

(l)Indebtedness of Loan Parties arising from endorsing negotiable instruments
for collection in the ordinary course of business;

(m)Indebtedness of the Loan Parties consisting of take-or-pay obligations
contained in supply arrangements in the ordinary course of business;

(n)Indebtedness of the  Loan Parties under company debit cards, stored value
cards, commercial cards or cash management services incurred in the ordinary
course of business in an amount not to exceed $500,000 in the aggregate at any
time outstanding;

(o)Indebtedness owing to any insurance company in connection with the financing
of insurance premiums in the ordinary course of business;

(p)Indebtedness in the form of obligations for the deferred purchase price of
property or services incurred in the ordinary course of business which are not
yet due and payable or are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
established; and

(q)Indebtedness of the Loan Parties arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business, so long as such
Indebtedness (i) does not exceed $100,000 at any time outstanding or (ii) is
extinguished within 10 Business Days of receipt of notice from the applicable
financial institution of such occurrence;

(r)(vii)non-current pay, non-amortizing, unsecured and subordinated junior debt
with a maturity date beyond the Maturity Date and which is subordinated in right
of payment in full to the Obligations, subject to execution by such junior debt
lenders of a subordination agreement in a form as may be acceptable to the
Administrative Agent in its sole discretion; and

(s)unsecured Indebtedness incurred in the ordinary course of business not
otherwise permitted under this Section 7.02 in an aggregate principal amount not
to exceed $500,000 at any time outstanding.

7.03Investments

.  Make or hold any Investments, except:

(a)Investments held by the Parent and its Restricted Subsidiaries in the form of
(A) Cash and Cash Equivalents, (B) direct obligations of the United States of
America (including obligations issued or held in book-entry form on the books of
the Department of the Treasury of the United States of America) or obligations
the timely payment of the principal and interest on which are fully guaranteed
by the United States of America and (C) certificates of deposit fully insured by
the Federal Deposit Insurance Corporation in national, state or foreign
commercial banks whose outstanding long term debt is rated at least A or the
equivalent by S&P or Moody’s;

(b)expenditures in respect of purchase money Indebtedness and Capital Leases
permitted by Section 7.02;

(c)to the extent constituting Investments, transactions permitted under Sections
7.02 and 7.05;

- 99 -

--------------------------------------------------------------------------------

 

(d)advances to officers, directors and employees of the Loan Parties and their
Restricted Subsidiaries in an aggregate amount not to exceed $500,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(e)Investments by and among Loan Parties in other Loan Parties;

(f)Investments (i) consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, (ii) Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss or (iii) advances
made in connection with the purchase of goods or services in the ordinary course
of business;

(g)Guarantees permitted by Section 7.02;

(h)Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and identified on Schedule 7.03 or otherwise set forth on
Schedule 7.03;

(i)the Borrower and the Guarantors may (by purchase or merger) consummate
Permitted Acquisitions; provided that, in the case of a merger or consolidation,
the  Borrower or a Guarantor, as applicable, is the surviving entity;

(j)to the extent constituting Investments, Investments in contracts and
agreements (including, without limitation, interest rate Hedge Agreements),
including prepaid deposits and expenses thereunder, to the extent permitted
under the Loan Documents;

(k)[Reserved]; and

(l)other Investments; provided that the Payment Conditions with respect to each
such Investments are satisfied before and after giving effect to such
Investment.

7.04Fundamental Changes

.  Merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

(a)(i) a Loan Party may merge with one or more of its Restricted Subsidiaries,
provided that the Loan Party shall be the continuing or surviving Person, and
(ii) any of its Restricted Subsidiaries may merge with any of its other
Restricted Subsidiaries provided that if any of such Restricted Subsidiaries is
a Guarantor, a Guarantor shall be the surviving Person;

(b)any Guarantor may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Guarantor;

(c)any Restricted Subsidiary that is not a Guarantor may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) (i) to the Borrower or another Restricted Subsidiary that is not
a Loan Party or (ii) to a Loan Party; and

- 100 -

--------------------------------------------------------------------------------

 

(d)the Borrower or any Guarantor may merge or consolidate with any Person in
accordance with Section 7.03(i); and

(e)(i) any Loan Party (other than Parent or the Borrower) may dissolve; provided
that the assets thereof are transferred to or become the property of another
Loan Party and (ii) any Restricted Subsidiary that is not a Loan Party may
dissolve; provided that the assets thereof are transferred to or become the
property of a Loan Party or another Restricted Subsidiary that is not a Loan
Party.

7.05Dispositions

.  Make any Disposition or enter into any agreement to make any Disposition,
except:

(a)sales, transfers or other dispositions in the ordinary course of its business
of Property that is surplus, obsolete, defective, worn-out, damaged, or that
individually or in the aggregate is not reasonably necessary for the continued
operation of any Loan Party, which, in the case of any such sale, transfer or
disposition exceeding $1,000,000.00 in value, shall be so certified by a
Responsible Officer of the Borrower and agreed by the Administrative Agent;

(b)Dispositions of inventory in the ordinary course of business in connection
with services provided to a customer;

(c)Dispositions of property by any Restricted Subsidiary to the Borrower, to any
wholly-owned Restricted Subsidiary; provided that if the transferor of such
property is a Guarantor, the transferee thereof must either be  Borrower or a
Guarantor;

(d)Dispositions permitted by Section 7.04;

(e)sales, transfers or other dispositions of assets, so long as such assets are
exchanged for like-kind (replacement) assets or the proceeds of such sales,
transfers or other dispositions are applied contemporaneously to acquire
like-kind (replacement) property (which, in each case, will become Collateral);

(f)Dispositions of any Term Loan Priority Collateral to the extent permitted
under the Term Loan Credit Agreement;

(g)sales and issuances of Equity Interests in the Parent and Holdings;

(h)the liquidation, sale or use of Cash and Cash Equivalents; and

(i)sales or non-exclusive grants of licenses or sublicenses to use the patents,
trade secrets, know-how and other intellectual property, and licenses, leases or
subleases of other assets, of the Borrower or any Restricted Subsidiary to the
extent not materially interfering with the business of the Borrower or any
Restricted Subsidiary.

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(g) (other than Dispositions to a Loan Party) shall be for fair
market value.

- 101 -

--------------------------------------------------------------------------------

 

Notwithstanding the above Section 7.05(a) through Section 7.05(g), without the
prior written consent of Administrative Agent which shall not be unreasonably
withheld, conditioned or delayed, the Loan Parties shall not sell or otherwise
dispose of any inventory other than a sale or consumption of inventory in
connection with services provided to a customer.

7.06Restricted Payments

.  Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except:

(a)each Restricted Subsidiary may make Restricted Payments to a Loan Party, any
Restricted Subsidiaries of the Borrower that are Guarantors and any other Person
that owns a direct Equity Interest in such Restricted Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

(b)Parent or any of its Subsidiaries may make payments in respect of Swap
Contracts permitted by the terms of this Agreement, to the counterparties
thereof;

(c)[Reserved];

(d)the Loan Parties may make Restricted Payments with the proceeds received from
the substantially concurrent issue of Qualified Capital Stock;

(e)[Reseved];

(f)so long as no Event of Default shall have occurred and be continuing at the
time of any such action or would result therefrom, (A) the redemption,
repurchase or other acquisition or retirement for value of Equity Interests of
the Parent held by officers, directors or employees or former officers,
directors or employees (or their transferees, estates or beneficiaries under
their estates), either upon any such individual’s death or disability; provided
that in any case, that the aggregate cash consideration paid for all such
redemptions, repurchases or other acquisitions or retirements shall not exceed
$1,000,000 during any calendar year (with unused amounts in any calendar year
being carried forward to the next succeeding calendar year) and (B)(i)
repurchases, redemptions or other acquisitions or retirements for value of
Equity Interests deemed to occur upon the exercise of stock options, warrants,
rights to acquire Equity Interests or other convertible securities to the extent
such Equity Interests represent a portion of the exercise or exchange price
thereof and (ii) any repurchases, redemptions or other acquisitions or
retirements for value of Equity Interests made in lieu of withholding Taxes in
connection with any exercise or exchange of stock options, warrants or other
similar rights; provided that in any case, that the aggregate repurchases,
redemptions or other acquisitions or retirements shall not exceed $100,000 in
the aggregate;

(g)the payment of cash in lieu of fractional Equity Interests in an amount not
to exceed $100,000;

(h)Permitted Tax Distributions;

(i)so long as no Event of Default shall have occurred and be continuing at the
time of any such action or would result therefrom, payments or distributions to
dissenting stockholders

- 102 -

--------------------------------------------------------------------------------

 

pursuant to applicable Law in connection with a merger, consolidation or
transfer of assets that complies with the provisions of Section 7.04;

(j)the Parent may declare and pay dividends with respect to its Equity Interests
payable solely in Qualified Capital Stock; and

(k)So long as the Payment Conditions are satisfied with respect thereto,
Restricted Payments not otherwise allowed to be made in clauses (a) through (j)
above.

7.07Change in Nature of Business

.  Engage in any material line of business substantially different from those
lines of business conducted by the Borrower and its Restricted Subsidiaries on
the Closing Date, any other business or businesses in the hydraulic fracturing
and related oilfield services industry and other businesses reasonably related
or ancillary thereto.

7.08Transactions with Affiliates

.  Enter into any transaction of any kind with any Affiliate of the Loan
Parties, whether or not in the ordinary course of business, other than on fair
and reasonable terms substantially as favorable, taken as a whole, to the Loan
Parties or such Restricted Subsidiary as would be obtainable by the Loan Parties
or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate; provided that the foregoing
restriction shall not apply to (a) transactions solely between or among the Loan
Parties, (b) compensation to, and the terms of any employment contracts with,
individuals who are officers, managers or directors of the Loan Parties in the
ordinary course of business (including any indemnity provided for the benefit of
directors (or comparable managers) of such Loan Parties, provided that, to the
extent such approval is required, such compensation is approved by such Loan
Party’s board of directors (or equivalent governing body), (c) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans in each case, as permitted by this Agreement, (d) Restricted
Payments permitted pursuant to Section 7.06.

7.09Burdensome Agreements

.  Enter into or permit to exist any Contractual Obligation (other than this
Agreement, any other Loan Document, the Term Loan Credit Agreement or any Term
Loan Document) that (a) limits the ability (i) of any Restricted Subsidiary to
make Restricted Payments to the Borrower or any Guarantor or to otherwise
transfer property to or invest in the Borrower or any Guarantor, except for any
agreement in effect (A) on the date hereof and set forth on Schedule 7.09 or (B)
at the time any Person becomes a Restricted Subsidiary of the Borrower, so long
as such agreement was not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary of the Borrower, (ii) of any Restricted
Subsidiary to Guarantee the Obligations or (iii) of the Borrower or any
Restricted Subsidiary to create, incur, assume or suffer to exist Liens on its
property to secure the Obligations; provided, however, that (x) this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under Section 7.02(f) solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness or customary restrictions on assignment, encumbrances or
subletting in leases and other contracts and (y) this clause (iii) and the
preceding clause (i) shall not prohibit customary restrictions and conditions
contained in agreements relating to the sale of a Loan Party or an asset pending
such sale, provided that such restrictions and conditions apply only to such
Loan Party or such asset that is to be sold

- 103 -

--------------------------------------------------------------------------------

 

and such sale is permitted under this Agreement; or (b) requires the grant of a
Lien to secure an obligation of such Person if a Lien is granted to secure the
Obligations.

7.10Use of Proceeds

.  Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.11Consolidated Fixed Charge Coverage Ratio

.  Permit the Consolidated Fixed Charge Coverage Ratio as of the end of any
Measurement Period to be less than 1.00 to 1.00 while a Financial Covenant
Trigger Period is in effect, commencing with the most recent Measurement Period
for which financial statements were, or were required to be, delivered hereunder
prior to the commencement of the Financial Covenant Trigger Period.

7.12Amendments of Organization Documents

.  Amend any of its Organization Documents in a manner which could materially
and adversely affect the interests of the Administrative Agent or the Lenders.

7.13Accounting Changes

.  Make any change in (a) its accounting policies or reporting practices, except
as required by GAAP, or (b) its fiscal year.

7.14Prepayments, Etc. of Indebtedness

.  Prepay, redeem, purchase or defease in any manner, or make any payment in
violation of any subordination terms of, any Indebtedness, except (a) the
prepayment of the Credit Extensions in accordance with the terms of this
Agreement, (b) regularly scheduled payments of principal of Indebtedness set
forth on Schedule 7.02, (c) mandatory prepayments or redemptions of the Term
Loan Indebtedness as required under the Term Loan Indebtedness Documents as in
effect on the date hereof, (d) refinancings, refundings, extensions or renewals
of Indebtedness to the extent such refinancing, refunding, extension or renewal
is permitted by Sections 7.02(d) or 7.02(g)(ii), as applicable, (e) the
conversion to or exchange for Equity Interests of convertible or exchangeable
debt securities, and customary payments in cash in lieu of fractional shares in
connection therewith, and (f) other prepayments or redemptions with respect to
Indebtedness not otherwise permitted pursuant to this Section 7.14; provided
that, in the case of this clause (f), the applicable Payment Conditions are
satisfied before and after giving effect thereto.

7.15Amendment, Etc of Indebtedness

.

(a)Amend, modify or change in any manner any term or condition of the Term Loan
Documents in a manner materially adverse to the Lender except as provided in the
Intercreditor Agreement.

7.16Sanctions

.  Directly or indirectly, use any Credit Extension or the proceeds of any
Credit Extension, or lend, contribute or otherwise make available such Credit
Extension or the proceeds of any Credit Extension to any Person, to fund any
activities of or business with any Person, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any Person (including any Person

- 104 -

--------------------------------------------------------------------------------

 

participating in the transaction, whether as Lender, Arranger, Administrative
Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.

Article VIII
EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default

.  Any of the following shall constitute an Event of Default:

(a)Non-Payment.  The Borrower or any other Loan Party fail to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b)Specific Covenants.  (i) The Borrower or any other Loan Party fails to
perform or observe any term, covenant or agreement contained in any of Section
6.01, 6.02(a), 6.02(b), 6.03(a), 6.03(b), 6.05, 6.07, 6.10, 6.11, 6.12, 6.14,
6.19 or Article VII or (ii) the Borrower or any other Loan Party fails to
perform or observe any term, covenant or agreement contained in Section 6.02
(other than Section 6.02(a) and 6.02(b)) or Section 6.03 (other than Section
6.03(a) and 6.03(b)) and such failure continues for 5 days; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e)Cross-Default.  (i) Any Loan Party or any Restricted Subsidiary thereof (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $10,000,000 (including
the Term Loan Indebtedness), or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness (other than secured
Indebtedness that becomes due as a result of the voluntary sale or transfer,
casualty or condemnation of the assets securing such Indebtedness) or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
under this clause (B) is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its

- 105 -

--------------------------------------------------------------------------------

 

stated maturity, or such Guarantee to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is an Affected Party (as so defined); or

(f)Insolvency Proceedings, Etc.  Any Loan Party or any Restricted Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) Any Loan Party or any Restricted
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h)Judgments.  There is entered against any Loan Party or any Restricted
Subsidiary thereof (i) a final judgment or order, either individually or in the
aggregate, for the payment of money in excess of (i) $20,000,000, in the case of
a final judgment or order in connection with any litigation listed on Schedule
8.01(h) or (ii) $20,000,000, in the case of any other judgment or order, in each
case, shall be rendered against any Loan Party or any of its Subsidiaries by one
or more Governmental Authorities, arbitral tribunals or other bodies having
jurisdiction against such Loan Party and either (x) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or (y)
there shall be any period of sixty (60) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect or such judgment or order has not been
otherwise discharged or satisfied within such sixty (60) day period; and
provided, however, that any such judgment or order shall not give rise to an
Event of Default under this Section 8.01(h) if and for so long as (A) the amount
of such judgment or order in excess of the thresholds listed above is covered by
a valid and binding policy of insurance in favor of such Loan Party or
Subsidiary from an insurer that is rated at least “A” “XII” by A.M. Best
Company, which policy covers full payment thereof and (B) such insurer has been
notified, and has not denied the claim made for payment, of the amount of such
judgment or order; or

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan which has
resulted or could reasonably be expected to result in a Material Adverse Effect
or the imposition of a Lien on the assets of a Loan Party, or (ii) the Borrower
or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan and such

- 106 -

--------------------------------------------------------------------------------

 

failure to pay has resulted or could reasonably be expected to result in a
Material Adverse Effect or the imposition of a Lien on the assets of a Loan
Party; or

(j)Invalidity of Loan Documents.  Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

(k)Change of Control.  There occurs any Change of Control; or

(l)Collateral Documents.  Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on Collateral consisting of
Accounts of the type included in the Borrowing Base unless such occurrence
results solely from action of the Administrative Agent or any Lender and
involves no Default by the Borrower or any Guarantor hereunder or under any
Collateral Document.

8.02Remedies upon Event of Default

.  If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a)declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d)exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law or equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

- 107 -

--------------------------------------------------------------------------------

 

8.03Application of Funds

.  After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations shall, subject to the provisions of Sections 2.15 and 2.16, be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent under this Agreement or any
other Loan Document in its capacity as such and to the payment of Protective
Advances;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and L/C Issuers arising
under the Loan Documents and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings, Secured Hedge Agreements and Secured
Bank Product Obligations (other than Secured Hedge Agreements) up to the amount
of the Bank Product Reserve existing therefor and to the Administrative Agent,
for the account of the applicable L/C Issuer, to Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit to the extent not otherwise Cash Collateralized by the Borrower pursuant
to Sections 2.03 and 2.15, in each case, ratably among the Administrative Agent,
the Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to payment of all other Obligations ratably among the Secured Parties;
and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth
above.  Excluded Swap Obligations with respect to any Guarantor shall not be
paid with amounts received from such Guarantor or its

- 108 -

--------------------------------------------------------------------------------

 

assets, but appropriate adjustments shall be made with respect to payments from
other Loan Parties to preserve the allocation to Obligations otherwise set forth
above in this Section.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

Article IX
ADMINISTRATIVE AGENT

9.01Appointment and Authority

.  (a) Each Secured Party hereby irrevocably appoints, designates and authorizes
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and each of the L/C
Issuers hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and such L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

9.02Rights as a Lender

.  The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender

- 109 -

--------------------------------------------------------------------------------

 

and may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders or to provide notice to or consent of the Lenders with respect
thereto.

9.03Exculpatory Provisions

.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, each of the Administrative Agent and its Related Parties:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to the Borrower or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

(d)Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by Borrower, a Lender or an L/C Issuer.

(e)Neither the Administrative Agent nor any of its Related Parties have any duty
or obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any

- 110 -

--------------------------------------------------------------------------------

 

statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

9.04Reliance by Administrative Agent

.  The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying upon and shall not incur any liability for relying upon,
any notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  For purposes of determining
compliance with the conditions specified in Section 4.01, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objections.

9.05Delegation of Duties

.  The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

- 111 -

--------------------------------------------------------------------------------

 

9.06Resignation of Administrative Agent.

(a)Notice.  The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right which
successor must be approved by the Borrower (which approval shall not be required
while an Event of Default has accrued and is continuing), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders and the L/C Issuers, appoint a successor Administrative
Agent, which successor must be approved by the Borrower(which approval shall not
be required while an Event of Default has accrued and is continuing) meeting the
qualifications set forth above.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b)Defaulting Lender.  If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the Required Lenders give notice of
removal (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

(c)Effect of Resignation or Removal.  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable), (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and each L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(h) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such

- 112 -

--------------------------------------------------------------------------------

 

successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

(d)Swing Line Lender.  Any resignation or removal by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as a Swing Line Lender.  If Bank of America resigns as a Swing Line
Lender, it shall retain all the rights of a Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).  Upon the appointment by the Borrower of a
successor Swing Line Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Swing Line Lender and (ii) the retiring Swing Line Lender shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents.

9.07Non-Reliance on Administrative Agent and Other Lenders

.  Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08No Other Duties, Etc.

  Anything herein to the contrary notwithstanding, none of the Arranger,
Syndication Agent or Documentation Agent listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.

9.09Administrative Agent May File Proofs of Claim; Credit Bidding

.  In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise.

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including, to the extent owed hereunder or
under any other Loan Document, any claim for the reasonable compensation,

- 113 -

--------------------------------------------------------------------------------

 

expenses, disbursements and advances of the Lenders, the L/C Issuers and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuers and the Administrative Agent under
Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial proceeding;
and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent, to the extent owed hereunder or under any other Loan
Document, any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (h) of Section 10.01 of this Agreement), and (iii) to the extent that

- 114 -

--------------------------------------------------------------------------------

 

Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.10Collateral and Guaranty Matters

.  Each of the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) and each of the L/C Issuers
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank of Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable L/C Issuer shall have been made), (ii)
that is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, (iii) any property owned by a
Restricted Subsidiary that is designated as an Unrestricted Subsidiary in
accordance with Section 6.19, or (iv) if approved, authorized or ratified in
writing in accordance with Section 10.01;

(b)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder (including designation of such Person as an Unrestricted
Subsidiary in accordance with Section 6.19); and

(c)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  Subject in each case to this Section 9.10, upon any Loan Party’s request,
the Administrative Agent, shall (and is hereby irrevocably authorized by each
Lender (including in its capacity as a Secured Party) and each of the L/C
Issuers to), at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate

- 115 -

--------------------------------------------------------------------------------

 

prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11Secured Cash Management Agreements and Secured Hedge Agreements

.  Except as otherwise expressly set forth herein, no Cash Management Bank or
Hedge Bank that obtains the benefit of the provisions of Section 8.03, the
Guaranty or any Collateral by virtue of the provisions hereof, of the Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) (or to notice of or to consent to any amendment,
waiver or modification of the provisions hereof or of the Guaranty or any
Collateral Document) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents.  Notwithstanding
any other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements except to the extent
expressly provided herein and unless the Administrative Agent has received a
Secured Party Designation Notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.  The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements in
the case of termination of the Aggregate Commitments and repayment in full of
all Obligations hereunder.

9.12Certain ERISA Matters.

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, that at least one of the following
is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

- 116 -

--------------------------------------------------------------------------------

 

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

Article X
MISCELLANEOUS

10.01Amendments, Etc.

  Subject to Section 5.3(a) of the Intercreditor Agreement, no amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Borrower or any other Loan Party therefrom,
shall be effective unless in writing signed by the Administrative Agent, the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided however, that no
such amendment, waiver or consent shall:

(a)waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c)), or, in the case of the initial Credit Extension, Section 4.02, without
the written consent of each Lender;

(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

- 117 -

--------------------------------------------------------------------------------

 

(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to any Lender without the written consent of such Lender;

(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document (including interest accruing at the Default Rate pursuant to
Section 2.03(c)(iii) or Section 2.08(b)) without the written consent of each
Lender entitled to such amount;

(e)change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f)change (i) any provision of this Section 10.01 or (ii) the definitions of
“Required Lenders” or “Super Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the written consent of each Lender;

(g)subject to Section 5.3(a) of the Intercreditor Agreement, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender;

(h)change the definition of “Borrowing Base” to increase any of the advance
rates or dollar sublimits contained therein, without the written consent of each
Lender;

(i)change (i) the definition of “Borrowing Base” to add any new categories of
eligible assets or (ii) the definition of any defined term used in the
definition of “Borrowing Base” in a manner that increases Availability, in each
case, without the written consent of the Super Majority Lenders; or

(j)release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of the applicable L/C Issuer under
this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lenders in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lenders under this
Agreement; and (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document.  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or

- 118 -

--------------------------------------------------------------------------------

 

extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to the other affected Lenders shall require the consent of such Defaulting
Lender.

Notwithstanding anything to the contrary herein, the Administrative Agent may,
with the prior written consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such Non-Consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

10.02Notices; Effectiveness; Electronic Communications

.  (a) Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax
transmission or e-mail transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, if to the Borrower, the Administrative
Agent, the L/C Issuers or the Swing Line Lenders, to the address, fax number,
e-mail address or telephone number specified for such Person on Schedule 10.02.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient).  Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the
Administrative Agent, the Lenders, the Swing Line Lenders and the L/C Issuers
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender, Swing Line Lenders or the L/C Issuers pursuant
to Article II if such Lender, Swing Line Lender or L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, each
Swing Line Lender, each L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

- 119 -

--------------------------------------------------------------------------------

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging services, or
through the Internet.

(d)Change of Address, Etc.  Each of the Borrower, the Administrative Agent, each
L/C Issuer and each Swing Line Lender may change its address, fax number or
telephone number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, fax number or telephone number or e-mail address for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuers and the Swing Line Lenders.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and e-mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such
Lender.  Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.

- 120 -

--------------------------------------------------------------------------------

 

(e)Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including, without limitation, telephonic or
electronic notices, Revolving Credit Loan Notices, Notice of Loan Prepayment and
Swing Line Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
each L/C Issuer, each Lender and the Related Parties of each of them from all
losses, reasonable and documented out-of-pocket costs and expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03No Waiver; Cumulative Remedies; Enforcement

.  No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and all the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuers or the Swing Line Lenders from exercising the rights and remedies that
inure to their respective benefit (solely in their respective capacities as an
L/C Issuer or a Swing Line Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

- 121 -

--------------------------------------------------------------------------------

 

10.04Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of one
counsel for the Administrative Agent and, if reasonably necessary, a local
counsel for each jurisdiction for which local counsel is reasonably necessary),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by any L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.  Expenses being reimbursed by the Loan Parties under this Section
10.04(a) include, without limiting the generality of the foregoing, fees, costs
and expense incurred in connection with (i) collateral monitoring, collateral
reviews, appraisals and insurance reviews and (ii) field examinations and the
preparation of reports based on the fees charged by a third party retained by
the Administrative Agent or the internally allocated fees for each Person
employed by the Administrative Agent with respect to each field
examination.  All reasonable and documented out-of-pocket expenses of
protecting, storing, warehousing, insuring, handling, maintaining and shipping
any Collateral, all Taxes payable with respect to any Collateral (including any
sale thereof), and all other payments required to be made by the Administrative
Agent to any Person to realize upon any Collateral, shall be borne and paid by
the Borrower.  The Administrative Agent shall not be liable or responsible in
any way for the safekeeping of any Collateral, for any loss or damage thereto
(except for reasonable care in its custody while Collateral is in the
Administrative Agent’s actual possession in accordance with the Security
Agreement), for any diminution in the value thereof, or for any act or default
of any warehouseman, carrier, forwarding agency or other Person whatsoever, but
the same shall be at Borrower’s sole risk.

(b)Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee) incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower or any other Loan Party) arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan

- 122 -

--------------------------------------------------------------------------------

 

Documents (including in respect of any matters addressed in Section 3.01), (ii)
any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction or
(z) arose out of any claim, actions, suits, inquiries, litigation, investigation
or proceeding that does not involve an act or omission of the Borrower, any
other Loan Party or any of their Affiliates and that is brought solely by an
Indemnitee against another Indemnitee; provided that the Arranger, Swing Line
Lenders, L/C Issuers, and Administrative Agent shall remain indemnified in such
capacities.

(c)Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the applicable L/C Issuer, the applicable Swing Line Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the applicable L/C Issuer, the
applicable Swing Line Lender or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), such L/C Issuer or
such Swing Line Lender in its capacity as such or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Swing Line Lender in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, the Parties hereto shall not assert, and hereby waives, any
claim against any other Parties hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the

- 123 -

--------------------------------------------------------------------------------

 

proceeds thereof except to the extent addressed in Section 10.07.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e)Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f)Survival.  The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuers and the Swing Line Lenders, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05Payments Set Aside

.  To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

10.06Successors and Assigns

.  (a) Successors and Assigns Generally.  The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
10.06(e) (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the

- 124 -

--------------------------------------------------------------------------------

 

Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to the Swing Line Lenders’ rights and obligations in respect of Swing Line
Loans;

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a

- 125 -

--------------------------------------------------------------------------------

 

Person that is not a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender; and

(C)the consent of the L/C Issuers and the Swing Line Lenders shall be required
for any assignment.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the

- 126 -

--------------------------------------------------------------------------------

 

extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.  Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
10.06(d).

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for U.S. Tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participations.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 (other than those in the proviso in Section 10.01(d)) that affects
such Participant.  The Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(e) (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the Lender who sells the participation)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 3.06 and 10.13 as if it were an assignee
under paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom

- 127 -

--------------------------------------------------------------------------------

 

it acquired the applicable participation would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f)Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America or any other Lender assigns all of its Commitment and
Revolving Credit Loans pursuant to Section 10.06(b), Bank of America or such
other Lender may, (i) upon 30 days’ notice to the Borrower and the Lenders,
resign as an L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign
as a Swing Line Lender.  In the event of any such resignation as an L/C Issuer
or a Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or successor Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America or such other Lender as an L/C
Issuer or a Swing Line Lender, as the case may be.  If Bank of America or
another Lender resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as an L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).  If Bank of America or another Lender
resigns as a Swing Line Lender, it shall retain all the rights of a Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding

- 128 -

--------------------------------------------------------------------------------

 

Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment of a
successor L/C Issuer with respect to Bank of America and/or a successor Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
resigning L/C Issuer to effectively assume the obligations of such resigning L/C
Issuer with respect to such Letters of Credit.

10.07Treatment of Certain Information; Confidentiality

.  Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14(c), (ii)
any actual or prospective counterparty (or its Related Parties) to any swap or
derivative transaction relating to the Borrower and its obligations, or (iii) on
a confidential basis to (A) any rating agency in connection with rating Parent
or its Subsidiaries or the credit facilities provided hereunder, (B) the
provider of any Platform or other electronic delivery service used by the
Administrative Agent, the L/C Issuers and/or the Swing Line Lenders to deliver
Borrower Materials or notices to the Lenders or (C) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.  For purposes of
this Section, “Information” means all information received from the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a

- 129 -

--------------------------------------------------------------------------------

 

Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.

The Loan Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of the
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Loan Documents without the prior written consent
of the Administrative Agent, unless (and only to the extent that) the Loan
Parties or such Affiliate is required to do so under law and then, in any event
the Loan Parties or such Affiliate will use commercial reasonable efforts to
consult with such Person before issuing such press release or other public
disclosure.

The Loan Parties consent to the publication by the Administrative Agent or any
Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.

10.08Right of Setoff

.  If an Event of Default shall have occurred and be continuing, each Lender,
each L/C Issuer and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or such L/C
Issuer, irrespective of whether or not such Lender or such L/C Issuer shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or such L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have.  Each Lender and each L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

10.09Interest Rate Limitation

.  Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the

- 130 -

--------------------------------------------------------------------------------

 

interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10Counterparts; Integration; Effectiveness

.  This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement or any other Loan Document, or any certificate delivered
thereunder, by fax transmission or e-mail transmission (e.g.  “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement or such other Loan Document or certificate.

10.11Survival of Representations and Warranties

.  All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

10.12Severability

.  If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the applicable L/C Issuer or the applicable Swing Line
Lenders, as applicable, then such provisions shall be deemed to be in effect
only to the extent not so limited.

10.13Replacement of Lenders

.  If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives the Borrower the right

- 131 -

--------------------------------------------------------------------------------

 

to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with applicable Laws; and

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14Governing Law; Jurisdiction; Etc.

  (a) GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW

- 132 -

--------------------------------------------------------------------------------

 

YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c)WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15Waiver of Jury Trial

.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

- 133 -

--------------------------------------------------------------------------------

 

10.16No Advisory or Fiduciary Responsibility

.  In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent and any
Affiliate thereof, the Arranger and the Lenders are arm’s-length commercial
transactions between the Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent and, as applicable,
its Affiliates and the Lenders and their Affiliates (including the Arranger)
(collectively, solely for purposes of this Section, the “Lenders”), on the other
hand, (ii) each of the Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) the Borrower and each other Loan Party are capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b)(i) the
Administrative Agent and its Affiliates and each Lender and its Affiliates
(including the Arranger) each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary, for the Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (ii) neither the Administrative Agent, any of its Affiliates nor any Lender
or any of its Affiliates (including the Arranger) has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent and its Affiliates and the Lenders and their Affiliates
(including the Arranger) may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, any of
its Affiliates nor any Lender or its Affiliates (including the Arranger) has any
obligation to disclose any of such interests to the Borrower, any other Loan
Party or any of their respective Affiliates.  To the fullest extent permitted by
law, each of the Borrower and each other Loan Party hereby waives and releases
any claims that it may have against the Administrative Agent, any of its
Affiliates or any Lender or its Affiliates (including the Arranger) with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transactions contemplated hereby.

10.17Electronic Execution of Assignments and Certain Other Documents

.  The words “delivery,” “execute,” “execution,” “signed,” “signature,” and
words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent, any L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
such L/C Issuer or such Lender pursuant to procedures approved by it and
provided further without limiting the foregoing, upon the request of any party,
any electronic signature shall be promptly followed by such manually executed
counterpart.

- 134 -

--------------------------------------------------------------------------------

 

10.18USA PATRIOT Act

.  The Administrative Agent and the Lenders hereby notify the Borrower and the
other Loan Parties that pursuant to the Patriot Act, Administrative Agent and
Lenders are required to obtain, verify and record information that identifies
each Loan Party, including its legal name, address, tax ID number and other
information that will allow the Administrative Agent and the Lenders to identify
it in accordance with the Patriot Act.  The Loan Parties shall, promptly upon
request, provide all documentation and other information as the Administrative
Agent, any L/C Issuer or any Lender may request from time to time for purposes
of complying with any “know your customer,” anti-money laundering rules and
regulations, or other requirements of applicable Law, including the Patriot Act
and Beneficial Ownership Regulation.

10.19Keepwell

.  Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of the security interest under the Loan Documents, in each case, by
any Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under its Guaranty and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under this Section 10.19 voidable under applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations and undertakings of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full.  The Borrower intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.

10.20Credit Inquiries

.  The Administrative Agent and the Lenders may (but shall have no obligation)
to respond to usual and customary credit inquiries from third parties concerning
any Loan Party or Subsidiary.

10.21Performance of the Borrower’s Obligations

.  The Administrative Agent may, in its discretion at any time and from time to
time, at the Borrower’s expense, pay any amount or do any act required of the
Borrower or any other Loan Party under any Loan Documents or otherwise lawfully
requested by the Administrative Agent to (a) enforce any Loan Documents or
collect any Obligations; (b) protect, insure, maintain or realize upon any
Collateral; or (c) defend or maintain the validity or priority of the
Administrative Agent’s Liens in any Collateral, including any payment of a
judgment, insurance premium, warehouse charge, finishing or processing charge,
or landlord claim, or any discharge of a Lien.  All payments, costs and expenses
of the Administrative Agent under this Section shall be reimbursed to the
Administrative Agent by the Borrower, on demand, with interest from the date
incurred until paid in full, at the Default Rate applicable to Base Rate
Loans.  Any payment made or action taken by the Administrative Agent under this
Section shall be without prejudice to any right to assert an Event of Default or
to exercise any other rights or remedies under the Loan Documents.

10.22Waivers by the Borrower

.  To the fullest extent permitted by applicable law, the Borrower waives (a)
presentment, demand, protest, notice of presentment, default, non-

- 135 -

--------------------------------------------------------------------------------

 

payment, maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper and guaranties
at any time held by the Administrative Agent on which the Borrower may in any
way be liable, and hereby ratifies anything the Administrative Agent may do in
this regard; (b) notice prior to taking possession or control of any Collateral;
(c) any bond or security that might be required by a court prior to allowing the
Administrative Agent to exercise any rights or remedies; (d) the benefit of all
valuation, appraisement and exemption laws; (e) any claim against an Indemnitee,
on any theory of liability, for special, indirect, consequential, exemplary or
punitive damages (as opposed to direct or actual damages) in any way relating to
any enforcement action, Obligations, Loan Documents or transactions relating
thereto; and (f) notice of acceptance hereof.  Borrower acknowledges that the
foregoing waivers are a material inducement to the Administrative Agent, the L/C
Issuers and the Lenders entering into this Agreement and that they are relying
upon the foregoing in their dealings with the Borrower.  The Borrower has
reviewed the foregoing waivers, including the waiver of jury trial in
Section 10.15, with its legal counsel and has knowingly and voluntarily waived
its jury trial and other rights following consultation with legal counsel.  In
the event of litigation, this Agreement may be filed as a written consent to a
trial by the court.

10.23ENTIRE AGREEMENT

.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.24Acknowledgement and Consent to Bail-In of EEA Financial Institutions

.  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

- 136 -

--------------------------------------------------------------------------------

 

The provisions of this Section 10.24 are intended to comply with, and shall be
interpreted in light of, Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union.

10.25Intercreditor Agreement

.

(a)EACH LENDER PARTY HERETO (i) UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT IT
(AND EACH OF ITS SUCCESSORS AND ASSIGNS) AND EACH OTHER LENDER (AND EACH OF
THEIR SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE INTERCREDITOR AGREEMENT,
(ii) AUTHORIZES AND DIRECTS THE ADMINISTRATIVE AGENT TO ENTER INTO THE
INTERCREDITOR AGREEMENT ON ITS BEHALF, AND (iii) AGREES THAT ANY ACTION TAKEN BY
AGENT PURSUANT TO THE INTERCREDITOR AGREEMENT SHALL BE BINDING UPON SUCH LENDER.

(b)THE PROVISIONS OF THIS SECTION 10.25 ARE NOT INTENDED TO SUMMARIZE OR FULLY
DESCRIBE THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE
TO THE INTERCREDITOR AGREEMENT THEMSELVES TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND THE
ADMINISTRATIVE AGENT AND ITS AFFILIATES DO NOT MAKE ANY REPRESENTATION TO ANY
LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE
INTERCREDITOR AGREEMENT. A COPY OF THE INTERCREDITOR AGREEMENT MAY BE OBTAINED
FROM THE ADMINISTRATIVE AGENT.

(c)THE INTERCREDITOR AGREEMENT IS AN AGREEMENT SOLELY AMONGST THE SECURED
PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT) AND THEIR RESPECTIVE AGENTS
(INCLUDING THEIR SUCCESSORS AND ASSIGNS) AND IS ACKNOWLEDGED AND AGREED TO BY
THE LOAN PARTIES. AS MORE FULLY PROVIDED THEREIN, THE INTERCREDITOR AGREEMENT
CAN ONLY BE AMENDED BY THE PARTIES THERETO IN ACCORDANCE WITH THE PROVISIONS
THEREOF.

IN THE EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT AND THE INTERCREDITOR
AGREEMENT, THE INTERCREDITOR AGREEMENT SHALL GOVERN.

[Remainder of This Page Intentionally Left Blank]

 

 

 

- 137 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

U.S. WELL SERVICES, LLC

 

 

By:/s/ Kyle O’Neill

Name:Kyle O’Neill

Title:Chief Financial Officer

 

 

PARENT:

U.S. WELL SERVICES, LLC

 

 

By:/s/ Kyle O’Neill

Name:Kyle O’Neill

Title:Chief Financial Officer

 

 

GUARANTORS:

 

USWS FLEET 10, LLC

 

 

 

By:/s/ Kyle O’Neill

Name:Kyle O’Neill

Title:Chief Financial Officer

 

 

USWS FLEET 11, LLC

 

 

 

By:/s/ Kyle O’Neill

Name:Kyle O’Neill

Title:Chief Financial Officer

 

 

(Signature Page to ABL Credit Agreement)

--------------------------------------------------------------------------------

 

USWS HOLDINGS LLC

 

 

By:/s/ Kyle O’Neill

Name:Kyle O’Neill

Title:Chief Financial Officer

 




(Signature Page to ABL Credit Agreement)

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as Administrative Agent, a Lender, an L/C Issuer and a Swing Line Lender

 

By: /s/ Tanner J. Pump

Name:Tanner J. Pump

Title:Senior Vice President

 

 

 

(Signature Page to ABL Credit Agreement)